DETAILED ACTION
Contents
I. Notice of Pre-AIA  or AIA  Status	5
II. Priority	5
III. Pertinent Prosecution History	5
IV. Claim Status	6
V. Reissue Requirements	6
VI. Specification Objections	8
VII. Claim Objections	9
VIII. Claim Interpretation	9
A.	Lexicographic Definitions	9
(1)	Item	10
(2)	Item Block	10
(3)	Scale	11
(4)	Information Optimization Index	11
(5)	Keyed Direction/Keyed Direction Combination	12
B.	35 U.S.C § 112 6th Paragraph	13
(1)	Functional Phrase – “Test Construction Engine”	14
(2)	Functional Phrase – “Interface”	20
(3)	Functional Phrase – “Test Generator Module”	21
(4)	Functional Phrase – “Test Configurator Module”	25
(5)	Functional Phrase – “Test Administrator Module”	26
(6)	Functional Phrase – “Scoring Engine”	30
(7)	Functional Phrase – “Selector”	34
(8)	Functional Phrase – “Interacting Step”	42
(9)	Functional Phrase – “Constructing Step”	43
(10)	Functional Phrase – “Accessing Step”	50
(11)	Functional Phrase – “Generating Step”	51
(12)	Functional Phrase – “Receiving Step”	56
(13)	Functional Phrase – “Determining I Step”	57
(14)	Functional Phrase – “Selecting Step”	61
(15)	Functional Phrase – “Applying Step”	65
(16)	Functional Phrase – “Scoring Step”	68
(17)	Functional Phrase – “Assessing Step”	72
(18)	Functional Phrase – “Determining II Step”	76
C.	'Sources' for the 'Broadest Reasonable Interpretation'	81
(1)	Engine	82
(2)	Module	82
IX. Claim Rejections – 35 U.S.C. § 112	82
A.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph	82
(1)	New Matter/Written Description	83
B.	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph	84
X. Broadening of Examined Claims	92
A.	Non Transitory Computer-Readable Medium Claim 20	92
XI. Double Patenting	93
A.	U.S. Reissue Application No. 17/344,200	94
XII. Claim Rejections – 35 USC § 103	95
A.	Claims 1, 2, 5-9, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lothian et al. (U.S. Publication No. 2013/0029301) (“Lothian”) in view of Swanson (U.S. Publication No. 2005/0125196), Henson (U.S. Publication No. 2006/0035207) and Lively et al. (U.S. Publication No. 2012/0092492) (“Lively”).	95
B.	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lothian et al. (U.S. Publication No. 2013/0029301) (“Lothian”) in view of Swanson (U.S. Publication No. 2005/0125196), Henson (U.S. Publication No. 2006/0035207) and Lively et al. (U.S. Publication No. 2012/0092492) (“Lively”) as applied to claims 1, 2, 5-9, 19 and 20 above, and further in view of Tatsuoka (U.S. Patent No. 6,260,033).	122
C.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lothian et al. (U.S. Publication No. 2013/0029301) (“Lothian”) in view of Swanson (U.S. Publication No. 2005/0125196), Henson (U.S. Publication No. 2006/0035207) and Lively et al. (U.S. Publication No. 2012/0092492) (“Lively”) as applied to claims 1, 2, 5-9, 19 and 20 above, and further in view of Cook et al. (U.S. Patent No. 6,427,063)(“Cook”).	125
D.	Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lothian et al. (U.S. Publication No. 2013/0029301) (“Lothian”) in view of Swanson (U.S. Publication No. 2005/0125196), Henson (U.S. Publication No. 2006/0035207) and Lively et al. (U.S. Publication No. 2012/0092492) (“Lively”) as applied to claims 1, 2, 5-9, 19 and 20 above, and further in view of Tondow (U.S. Publication No. 2006/0265184).	127
E.	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lothian et al. (U.S. Publication No. 2013/0029301) (“Lothian”) in view of Swanson (U.S. Publication No. 2005/0125196), Henson (U.S. Publication No. 2006/0035207) and Lively et al. (U.S. Publication No. 2012/0092492) (“Lively”) as applied to claims 1, 2, 5-9, 19 and 20 above, and further in view of Elliott et al. (U.S. Patent No. 6,431,875).	129
XIII. Allowable Subject Matter	132
XIV. Conclusion	134


































Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant filed the instant reissue application 17/333,788 (“‘788 Reissue Application”) on 28 May 2021, for U.S. Application No. 14/395,032 (“‘032 Application"), filed 16 October 2014, now U.S. Patent No. 10,460,617 (“‘617 Patent”), issued 29 October 2019, which is a National Stage Application filed under 35 U.S.C. § 371 of PCT International Application No. PCT/GB2013/000170, filed 16 April 2013, which claims foreign priority to Great Britain Applications 1207285.6, filed 25 April 2012; and 1206728.6, filed 16 April 2012.
Thus, the Examiner concludes that, for examination purposes, the instant ‘788 Reissue Application has a foreign priority date of 16 April 2012 and an effective U.S. filing date of the ‘032 Application, i.e. 16 April 2013.

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘788 Reissue Application on 28 May 2021. The Examiner finds that the instant ‘788 Reissue Application included a preliminary amendment (“May 2021 Preliminary Amendment”) to the claims (“May 2021 Claim Amendment”), and the specification (“May 2021 Spec Amendment”). The May 2021 Claim Amendment includes an amendment: amending original claims 2, 6 and 8; and adding new claim 20.

Claim Status
The Examiner finds that the claim status in the instant ‘788 Reissue Application is as follows:
Claim(s)	1, 3-5, 7 and 9-19			(Original)
Claim(s)	2. 6 and 8				(Original and amended)
Claim(s)	20					(New)
Thus, the Examiner concludes that claims 1-20 are pending in the instant ‘788 Reissue Application. Claims 1-20 are examined (“Examined Claims”).

Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘617 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, post-grant proceedings and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The Examiner notes that Amendment practice for Reissue Applications is NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application amendments must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.173. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(d)(3).

The Examiner further notes that all amendments to the instant ‘788 Reissue Application must comply with 37 CFR 1.173(b)-(g).

Specification Objections
The May 2021 Spec Amendment is objected to because the first sentence of the specification does not contain sufficient notification stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date as set forth in 37 CFR 1.177(a). (See MPEP § 1451). The May 2021 Spec Amendment is improper and should be replaced by a new Specification amendment satisfying the requirements above.

In addition, the disclosure is objected to because of the following informalities:
In c.8, ll.22-29 and c.10, ll.43-50, in order to provide clear and consistent terminology with the May 2021 Claim Amendment, the disclosure to:
“ … one or more of: i) maximising the total information; ii) maximising the capped total information; iii) minimising the total squared information deficiency; iv) maximising the weighted total information; v) maximising the product information; vi) maximising the product information capped; vii) other optimisation index or indices” 

should read
… one or more of: i) maximising the total information; ii) maximising the capped total information; iii) minimising the total squared information deficiency; iv) maximising the weighted total information; v) maximising the product information; vi) maximising the product information capped; and vii) other optimisation index or indices –. (Emphasis added).


In c.14, ll.118-19, the disclosure to “ …, and a computer readable medium …” should read – …, and a non-transitory computer readable medium …–.
  Appropriate correction is required.

Claim Objections
Claims 19 and 20 are objected to because of the following informalities: claim 19 in lines 31-32; and claim 20 in line 30-31  “… a second item block using the using the item block response score …,” respectively, should read – … a second item block using the item block response score … –.

Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111, MPEP § 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01(I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP § 2111.01(II). Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
Lexicographic Definitions	
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP § 2111.01(IV). Following an independent review of the Examined Claims in view of the specification herein, Examiner concludes that Applicant has lexicographically defined the following terms:
Item
The Examiner finds the ‘617 Patent discloses “item” as: 
[t]ypically, the subject or candidate is presented with a series of statements or “items”, each relating to a personality trait or “scale”, and asked to rate how well they consider each item reflects their personality. This allows each response to be scored with the intention of determining where the subject lies on each of the personality scales being tested.

(‘617 Patent at c.1, ll.14-20; emphasis added);
a stimulus, for example, statement or question, preferably referring to a characteristic or property

(‘617 Patent at c.4, ll.7-9); and
[a] statement/single stimulus with IRT parameters contributing to measurement of a particular scale

(‘617 Patent at c.15, ll.8-9).
Thus, for examination purposes, the Examiner finds that the item is a statement/single stimulus contributing to measurement of a particular scale.
Item Block
The Examiner finds the ‘617 Patent discloses “item block” as 
groups of items (typically described as “blocks”, which usually comprise pairs of items, but may comprise triplets or quads) at a time, and requires the subject to make comparative judgements between some or all of the items. Each constituent item may be from the same or different scales

(‘617 Patent at c.15, ll.8-9); and
at least two (an item pair), preferably three (triplet), four (a quad) or more items

(‘617 Patent at c.15, ll.8-9).
Thus, for examination purposes, the Examiner finds that the item block is two or more items.
Scale
The Examiner finds the ‘617 Patent discloses “scale” as 
[t]ypically, the subject or candidate is presented with a series of statements or “items”, each relating to a personality trait or “scale”, and asked to rate how well they consider each item reflects their personality. This allows each response to be scored with the intention of determining where the subject lies on each of the personality scales being tested.

(‘617 Patent at c.1, ll.14-20; emphasis added); and
[p]referably, a scale is a characteristic or a property referred to by an item. Scales may, for example, describe personality traits of individuals or groups. Alternatively, scales may, for example, describe properties of objects. In some embodiments an item may refer to a range of characteristics or properties. The scales, items and scores may relate to preference traits of individuals or groups and/or be used to determine preference traits and/or determine recommendations, optimisations and the like

(‘617 Patent at c.4, ll.12-20; emphasis added);
[a] psychological construct that can be measured by items (e.g. openness and conscientiousness are scales of personality). The terms scale and construct are used interchangeably.

(‘617 Patent at c.1, ll.14-20; emphasis added).
Thus, for examination purposes, the Examiner finds that scale is a characteristics, properties or personality traits of individuals/groups or objects.
Information Optimization Index
The Examiner finds the ‘617 Patent discloses “information optimization index” as: 
a mathematical equation that combines these pieces of IRT information relating to different scales into one single index, so that all forced-choice blocks can be ranked according to one single number in the item selector.

(‘617 Patent at c.15, ll.8-9).
Thus, for examination purposes, the Examiner finds that information optimization index is a mathematical equation that combines measured information relating to different scales into one single index.
Keyed Direction/Keyed Direction Combination
The Examiner finds the ‘617 Patent discloses’
Dominance and Ideal-Point Response Models

The design (and subsequent scoring) of an assessment is a reflection of the way the response of the subject is modelled. Two common models are referred to as “ideal-point” and “dominance” schemes. Each uses different items and requires different mathematical models to describe them.

“Ideal-point” models have items designed to be preferred by subjects with a specific trait level. In such models, an item such as “I keep an averagely tidy sock drawer” would be preferred only by those subjects who score averagely in Conscientiousness.

By contrast, in a “dominance” model, the utility of an item increases (decreases) monotonically for positively (negatively) keyed items. A positively-keyed item (commonly indicated by ‘+’) such as “I keep a tidy sock drawer” would be preferred by subjects who score highly in a trait such as Conscientiousness, whereas, a negatively-keyed item (commonly indicated by ‘-’) such as “My sock drawer is untidy” would be preferred by subjects with low Conscientiousness.

Hence in an “ideal-point” scheme, a subject is more likely to agree with a statement if the statement is close to their perceived trait level on a scale; in a “dominance” scheme, the higher (lower) the trait level of a subject, the more likely the subject is to agree with a positively (negatively) keyed statement for that scale.

(‘617 Patent at c.1, ll21-46);
The keyed-direction of an item may relate to the likelihood of a subject preferring an item as determined by the related trait of the subject. A positively-keyed item may be preferred by a subject with a high score for the related trait; a negatively-keyed item may be preferred by a subject with a low score for the related trait.

In some embodiments, the keyed-direction of an item may be defined as follows: Given an item can be in a negating (negative) or in an affirming (positive) relationship (direction) to the underlying scale, and a scale itself can be positive or negative, in a grouping of items such as an item block, the combination of ‘negative’ and ‘positive’ items is referred to as the item keyed direction combination. The item keyed direction is akin to a ‘polarity’ of an item. In particular, ++ or −− (combinations of uniform item keyed directions) and +− (combinations of mixed item keyed directions) groupings of negative and positive items are distinguished.

(Id at c.9, ll.37-54).
Thus, for examination purposes, the Examiner finds that keyed direction is the polarity of an item with respect to a certain underlying scale; and keyed direction combination is the combination of the polarities of items, from an item block, with respect to a certain underlying scale.

The Examined Claims are therefore construed with these lexicographic definitions. See MPEP § 2111.01 IV. Additionally, Examiner cannot locate any other lexicographic definitions in the original specification with the required clarity, deliberateness, and precision. Therefore, except for the terms expressly recited above that have been lexicographically defined, Examiner concludes that Applicant is not his own lexicographer for any other terms or phrases. See MPEP § 2111.01 IV.

35 U.S.C § 112 6th Paragraph
 A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. § 112(6th ¶) and MPEP §§ 2181-2183. As noted in MPEP § 2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function

(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"

(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The Examiner finds herein that claims 1-20 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

Functional Phrase – “Test Construction Engine”
A first means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2-18) which recites “a test construction engine …” or hereinafter “Functional Phrase 1” or “FP1.” The Examiner determines herein that FP1 does meet the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 1 expressly recites:
a test construction engine for constructing a test, the test comprising a plurality of item blocks, wherein each item block comprises a plurality of items, each item relating to a psychological trait, and at least two of the items in an item block relating to different psychological traits, to which the subject is required to respond by at least partially ranking items from the item block, comprising:
an interface that provides access to a database, the database adapted to store information pertaining to a plurality of scales, each scale being related to a psychological trait of the subject to be assessed, and a plurality of items, each item being associated with at least one scale and representing a stimulus to which the subject may respond;
a test generator module adapted to generate a plurality of item blocks from items obtained from the database;
a test configurator module for receiving a request for an item block; and
a selector adapted to select, from among multiple item blocks, an item block to include in the test, the selector adapted to select the item block in dependence on the request and an information optimization index, wherein the selector is adapted to determine the information optimization index for each item block from a potential information gain from the subject being required to respond to the item block [emphasis added]


i.	3-Prong Analysis:  Prong (A)
FP1 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “test construction engine” is a generic placeholder or nonce term equivalent to “means” because the term “test construction engine” does nothing more than simply define a generic structure, i.e., means. 
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “test construction engine” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple hardware/software engine would be required to perform the function recited in FP1.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “test construction engine …” in FP1 as the name of a sufficiently definite structure for performing the functions recited in FP1 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “test construction engine …” is a generic placeholder having no specific structure associated therewith. Because “test construction engine …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP1 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP1, the Examiner	 finds that claimed function(s) is:
[C]onstructing a test, the test comprising a plurality of item blocks, wherein each item block comprises a plurality of items, each item relating to a psychological trait, and at least two of the items in an item block relating to different psychological traits, to which the subject is required to respond by at least partially ranking items from the item block

Because FP1 recites the above recited function, the Examiner concludes that FP1 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 1, the Examiner finds that Functional Phrase 1 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 1. Specifically, FP1 recites four (4) further structures (i.e., an interface, a test generator module, a test configurator module, and a selector). However, as set for the below, each of the test generator module and selector individually invoke 35 U.S.C. §112 (6th ¶) and do not provide sufficient structure to perform their claimed functions. (See §§ VIII.B.(3),(7), infra).
Because Functional Phrase 1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 1 meets invocation Prong (C).
Because Functional Phrase 1 does meet the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 1 does invoke 35 U.S.C § 112 6th paragraph.

Corresponding structure for Functional Phrase 1	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP1.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP1. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses:
[a]ssessment server 10 further comprises the following modules: Test Construction Engine module 100 generates dynamic test forms according to the test construction specifications or parameters. Test Planner or Configurator module 102 provides test configuration inputs to the testing system, indicating what the test should measure (scales), how accurate the measurement needs to be, how long the test should be, etc. The information can come from job analysis, client specification, professional services recommendation, requirements generation systems etc. Test generator module 104 comprises an embedded triplet selector 105. Test administrator module 110 controls interaction with the subject during the test-taking process. Scoring Engine module 120 uses IRT scoring to score the dynamically generated test forms. The system uses a scoring process and (optional) response consistency checker. The system can iterate between test construction, test administration and scoring to produce computer adaptive testing. Reporting Structure module 130 creates reports suitable for project need based on test results. The reporting structure sits independent of the test constructing and scoring system parts but is likely to have association with the content bank.

These various modules may be implemented on one or more computer servers

(‘617 Patent at c.17, l.43 – c.18, l.5; see Figure 2; emphasis added);
Test construction engine draws content from Content Bank based on pre-defined parameters; and connects with Scoring Engine (if a computer adaptive (CAT) model is applied)

(Id. at c.18, ll.31-34; see Figure 5; emphasis added); and
Test Construction Engine module 100 comprises Test Planner module 102 and Test generator module 104.

(Id. at c.18, ll.31-34; see Figure 5; emphasis added). In examination of Figure 2 included below, the Examiner finds that the Test Construction Engine module 100 comprises a Test Planner or Configurator module 102 and a Test generator module 104 and a Test generator module 104, in which the Test generator module 104 comprises an embedded triplet selector 105. As set forth below, the Examiner finds that: an “engine” is defined as “a system component that is used for a single and special purpose 1;” and a “module” is defined as “software” that is a “logically separate part of a program 2.” The Examiner finds that the test construction engine, test planner module and test generator module, occurring in the system architecture of Figure 2 of the ‘617 Patent, are essentially a “black boxes.” As noted in the MPEP, “merely referencing [] a black box designed to perform their cited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. [Emphasis added.] ” (MPEP 2181 II. B citing Blackboard). As set forth below, the Examiner [AltContent: textbox (Figure 2 of the '617 Patent)]
    PNG
    media_image1.png
    611
    731
    media_image1.png
    Greyscale
finds that the ‘617 Patent fails to clearly link and associate corresponding structures for the test generator module and selector. (See §§ VIII.B.(3),(7), infra). From this perspective, the Examiner finds that the ‘617 Patent is silent to what actual structure and/or acts (i.e., including any algorithms) the system utilizes to construct a test comprising certain requirements.
Thus, for claim 1, the Examiner concludes that the claimed functions and the ‘617 Patent fail to clearly link and associate corresponding structure to FP1.3 In this light and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the structure for performing the claimed function as simply a system component that is used for a single and special purpose of constructing a test comprising logically separate software parts of a program that provide a test.

Functional Phrase – “Interface”
A second means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2-18) which recites “an interface …” or hereinafter “Functional Phrase 2” or “FP2.” The Examiner determines herein that FP2 does not meet the three prong test and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 1 expressly recites:
an interface that provides access to a database… [emphasis added]. 



i.	3-Prong Analysis:  Prong (A)
FP2 meets the first step of invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “interface” is a generic placeholder or nonce term equivalent to “means” because the term “interface” does not convey any particular structure. 
However, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and finds that “interface” as used in the claims does provide an art-recognized structure to perform the claimed function. The Examiner finds that “interface” would be “generic” software and/or hardware in a testing system that allows data linkage and data transmission. (‘617 Patent at c.59, ll.33-42; c.61, ll.40-50; see Figure 2).
In light of the above, the Examiner finds that the term “interface” is not a generic placeholder because specific structure is associated therewith. Thus, the Examiner concludes that FP2 does not meet invocation Prong (A).
Because Functional Phrase 2 does not meet Prong (A) of the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 2 does not invoke 35 U.S.C § 112 6th paragraph.

Functional Phrase – “Test Generator Module”
A third means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2-18) which recites “a test generator module …” or hereinafter “Functional Phrase 3” or “FP3.” The Examiner determines herein that FP3 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 1 expressly recites:
a test generator module adapted to generate a plurality of item blocks from items obtained from the database [emphasis added]. 
 


i.	3-Prong Analysis:  Prong (A)
FP3 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “test generator module” is a generic placeholder or nonce term equivalent to “means” because the term “test generator module” does not convey any particular structure..
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and finds that “test generator module” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple test generator module would be required to perform the function recited in FP3.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “test generator module” in FP3 as the name of a sufficiently definite structure for performing the functions recited in FP3 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “test generator module” is a generic placeholder having no specific structure associated therewith. Because “test generator module …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP3 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP3, the Examiner finds that claimed function(s) is:
[G]enerat[ing] a plurality of item blocks from items obtained from the database

Because FP3 recites the above recited function, the Examiner concludes that FP3 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 3, the Examiner finds that Functional Phrase 3 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 3. In fact, the Examiner finds that Functional Phrase 3 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 3 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 3 meets invocation Prong (C).
Because Functional Phrase 3 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 3 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 3	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP3.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP3. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses:
[a]ssessment server 10 further comprises the following modules: Test Construction Engine module 100 generates dynamic test forms according to the test construction specifications or parameters. Test Planner or Configurator module 102 provides test configuration inputs to the testing system, indicating what the test should measure (scales), how accurate the measurement needs to be, how long the test should be, etc. The information can come from job analysis, client specification, professional services recommendation, requirements generation systems etc. Test generator module 104 comprises an embedded triplet selector 105. Test administrator module 110 controls interaction with the subject during the test-taking process. Scoring Engine module 120 uses IRT scoring to score the dynamically generated test forms. The system uses a scoring process and (optional) response consistency checker. The system can iterate between test construction, test administration and scoring to produce computer adaptive testing. Reporting Structure module 130 creates reports suitable for project need based on test results. The reporting structure sits independent of the test constructing and scoring system parts but is likely to have association with the content bank.

These various modules may be implemented on one or more computer servers

(‘617 Patent at c.17, l.43 – c.18, l.5; see Figure 2; emphasis added); and
Test generator module 104 generates tests based on configurations received from the test planner module 102 and on additional candidate-specific settings

(Id. at c.27, ll.59-61; see Figure 2; emphasis added). The Examiner finds that the ‘617 Patent provides Figures 8 and 9 as being “example test generation process[es] in overview and detail.” (Id. at c.28, ll.9-10; see Figures 8 and 9; emphasis added). In addition, the Examiner finds that a “module” is defined as “software” that is a “logically separate part of a program.” 4 The Examiner finds that the test generator, occurring in the system architecture of Figure 2 of the ‘617 Patent, is essentially a “black box.” As noted in the MPEP, “merely referencing [] a black box designed to perform their cited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. [Emphasis added.] ” (MPEP 2181 II. B citing Blackboard). In addition, while the ‘617 Patent discloses the test generator generating tests based on configurations received and additional settings, the Examiner finds that it is the “triplet selector 105” that generates a plurality of items blocks from the database, not the test generator. (Id. at c.32, ll.24-25-29; c.33, ll.50-54; c.34, ll.20-22; Figures 2, 8, 9, 13, 16). From this perspective, the Examiner finds that the ‘617 Patent is silent to what actual acts (i.e., including any algorithms) the system utilizes to generate a test from a plurality of items blocks from a database. 
Thus, for claim 1, the Examiner concludes that the claimed functions and the ‘617 Patent fail to clearly link and associate corresponding structure to FP3.5 In this light and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the structure for performing the claimed function as simply a logically separate software part of a program that creates a plurality of items blocks from items obtained from a database, or its equivalent.

Functional Phrase – “Test Configurator Module”
A fourth means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2-18) which recites “a test configurator module …” or hereinafter “Functional Phrase 4” or “FP4.” The Examiner determines herein that FP4 does meet the three prong test and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 1 expressly recites:
a test configurator module for receiving a request for an item block; and [emphasis added]. 
 

i.	3-Prong Analysis:  Prong (A)
FP4 meets the first step of invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “test configurator module” is a generic placeholder or nonce terms equivalent to “means” because the term “test configurator module” does not convey any particular structure. 
However, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and finds that “test configurator module” as used in the claims does provide an art-recognized structure to perform the claimed function. The Examiner finds that “test configurator module” would be “generic” a “logically separate software part of a program” 6 in a testing system that allows for a request for an item block to be received. (‘617 Patent at c.59, ll.33-42; c.61, ll.40-50; see Figure 2). Thus, the Examiner concludes that no more than generic receiving structure is required to simply receive a request.
In light of the above, the Examiner finds that the term “test configurator module” is not a generic placeholder because specific structure is associated therewith. Thus, the Examiner concludes that FP4 does not meet invocation Prong (A).
Because Functional Phrase 4 does not meet Prong (A) of the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase does not invoke 35 U.S.C § 112 6th paragraph.

Functional Phrase – “Test Administrator Module”
A fifth means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2-18) which recites “a test administrator module …” or hereinafter “Functional Phrase 5” or “FP5.” The Examiner determines herein that FP5 does meet the three prong test and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 1 expressly recites:
a test administrator module for applying the test to the subject via a user terminal for displaying the test to the subject and receiving a response from the subject; and [emphasis added]. 
 

i.	3-Prong Analysis:  Prong (A)
FP5 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “test administrator module” is a generic placeholder or nonce term equivalent to “means” because the term “test administrator module” does not convey any particular structure.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and finds that “test administrator module” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple test administrator module would be required to perform the function recited in FP5.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “test administrator module” in FP5 as the name of a sufficiently definite structure for performing the functions recited in FP5 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “test administrator module” is a generic placeholder having no specific structure associated therewith. Because “test administrator module …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP5 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP5, the Examiner finds that claimed function(s) is:
[A]pplying the test to the subject via a user terminal for displaying the test to the subject and receiving a response from the subject

Because FP5 recites the above recited function, the Examiner concludes that FP5 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 5, the Examiner finds that Functional Phrase 5 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 5. In fact, the Examiner finds that Functional Phrase 5 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 5 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 5 meets invocation Prong (C).
Because Functional Phrase 5 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 5 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 5	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP5.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP5. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses:
[a]ssessment server 10 further comprises the following modules: Test Construction Engine module 100 generates dynamic test forms according to the test construction specifications or parameters. Test Planner or Configurator module 102 provides test configuration inputs to the testing system, indicating what the test should measure (scales), how accurate the measurement needs to be, how long the test should be, etc. The information can come from job analysis, client specification, professional services recommendation, requirements generation systems etc. Test generator module 104 comprises an embedded triplet selector 105. Test administrator module 110 controls interaction with the subject during the test-taking process. Scoring Engine module 120 uses IRT scoring to score the dynamically generated test forms. The system uses a scoring process and (optional) response consistency checker. The system can iterate between test construction, test administration and scoring to produce computer adaptive testing. Reporting Structure module 130 creates reports suitable for project need based on test results. The reporting structure sits independent of the test constructing and scoring system parts but is likely to have association with the content bank.

These various modules may be implemented on one or more computer servers

(‘617 Patent at c.17, l.43 – c.18, l.5; see Figure 2; emphasis added); 
Test administrator module 110 controls interaction with the subject during the test-taking process.

(Id. at c.17, ll.58-59; see Figure 2).The Examiner finds that a “module” is defined as “software” that is a “logically separate part of a program.” 7 The Examiner finds that the test administrator, occurring in the system architecture of Figure 2 of the ‘617 Patent, is essentially a “black box.” As noted in the MPEP, “merely referencing [] a black box designed to perform their cited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. [Emphasis added.] ” (MPEP 2181 II. B citing Blackboard). In addition, while the ‘617 Patent discloses administering the test(s) in various ways (i.e., see Figures 5, 6(b), 7(a)-7(e), 8, 9, 15(c), 20(b), and discussions thereof), the Examiner finds that the ‘617 Patent is silent to what actual acts (i.e., including any algorithms) the system utilizes to apply the generated test to a subject of interest. The Examiner finds that it is unclear to what exact acts Applicant intended to claim as the algorithm embodying the FP5.
Thus, the Examiner concludes that the ‘617 Patent fails to clearly link and associate corresponding acts to FP5.8 In this light and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the structure for performing the claimed function as simply a logically separate software part of a program that applies the test to a subject, or its equivalent.

Functional Phrase – “Scoring Engine”
A sixth means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2-18) which recites “a scoring engine …” or hereinafter “Functional Phrase 6” or “FP6.” The Examiner determines herein that FP6 does meet the three prong test and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 1 expressly recites:
a scoring engine for scoring the subject response to each item block of the test and assessing a psychological trait of the subject based on the subject item block response score [emphasis added]. 
 

i.	3-Prong Analysis:  Prong (A)
FP6 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “scoring engine” is a generic placeholder or nonce term equivalent to “means” because the term “scoring engine” does not convey any particular structure. 
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and finds that “scoring engine” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple scoring engine would be required to perform the function recited in FP6.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “scoring engine” in FP6 as the name of a sufficiently definite structure for performing the functions recited in FP6 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “scoring engine” is a generic placeholder having no specific structure associated therewith. Because “scoring engine …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP6 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP6, the Examiner finds that claimed function(s) is:
[S]coring the subject response to each item block of the test and 

[A]ssessing a psychological trait of the subject based on the subject item block response score

Because FP6 recites the above recited functions, the Examiner concludes that FP6 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 6, the Examiner finds that Functional Phrase 6 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 6. In fact, the Examiner finds that Functional Phrase 6 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 6 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 6 meets invocation Prong (C).
Because Functional Phrase 6 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 6 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 6	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP6.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP6. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses:
[a]ssessment server 10 further comprises the following modules: Test Construction Engine module 100 generates dynamic test forms according to the test construction specifications or parameters. Test Planner or Configurator module 102 provides test configuration inputs to the testing system, indicating what the test should measure (scales), how accurate the measurement needs to be, how long the test should be, etc. The information can come from job analysis, client specification, professional services recommendation, requirements generation systems etc. Test generator module 104 comprises an embedded triplet selector 105. Test administrator module 110 controls interaction with the subject during the test-taking process. Scoring Engine module 120 uses IRT scoring to score the dynamically generated test forms. The system uses a scoring process and (optional) response consistency checker. The system can iterate between test construction, test administration and scoring to produce computer adaptive testing. Reporting Structure module 130 creates reports suitable for project need based on test results. The reporting structure sits independent of the test constructing and scoring system parts but is likely to have association with the content bank.

These various modules may be implemented on one or more computer servers

(‘617 Patent at c.17, l.43 – c.18, l.5; see Figure 2; emphasis added); and
Scoring

Two main scoring methods are used in practice:

Classical Test Theory (CTT) scoring—which may be as simple as directly coding the responses and determining a sum score for each scale

Item-Response Theory (IRT) scoring—which involves to some extent modelling the expected response pattern, and determining the most likely trait level that would result in the response obtained. This score is typically presented as a theta [θ] value on the appropriate scale, with an underlying assumption that for any scale the population is normally distributed about θ=0 with standard deviation 1, the majority lying between −3 and +3

(Id. at c.2, ll.15-29). The Examiner finds that a “module” is defined as “a system component that is used for a single and special purpose.” 9 The Examiner finds that the scoring engine, occurring in the system architecture of Figure 2 of the ‘617 Patent, is essentially a “black box.” As noted in the MPEP, “merely referencing [] a black box designed to perform their cited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. [Emphasis added.] ” (MPEP 2181 II. B citing Blackboard). In addition, while the ‘617 Patent discloses scoring the test(s) in various ways (i.e., see Figures 5, 6(b), 7(a)-7(e), 15(c), 20(b), and discussions thereof), the Examiner finds that the ‘617 Patent is silent to what actual acts (i.e., including any algorithms) the system utilizes to score the generated test taken by a subject of interest, only that various scoring formats be used, with one being IRT which provides a “theta [θ] value” as the result measurement. (Id. at c.68, ll.1-34). Moreover, while the ‘617 Patent discloses the scoring engine providing a final score estimate (id. at c.18, ll.41-42), the Examiner can find insufficient indication that the scoring engine of the ‘617 Patent does any assessment of the final score estimate whatsoever. The Examiner finds that it is unclear to what exact acts Applicant intended to claim as the algorithm embodying the FP6.
Thus, the Examiner concludes that the ‘617 Patent fails to clearly link and associate corresponding acts to FP6.10 In this light and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the structure for performing the claimed function as simply a logically separate software part of a program that provides a scoring value representative of a subject that has taken the generated test.

Functional Phrase – “Selector”
A seventh means-plus-function phrase is recited in claims 1 and 3-17 (and included in each of dependent claims 2-18) which recites “a selector …” or hereinafter “Functional Phrase 7” or “FP7.” The Examiner determines herein that FP7 does meet the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 1 expressly recites:
a selector adapted to select, from among multiple item blocks, an item block to include in the test, the selector adapted to select the item block in dependence on the request and an information optimization index, wherein the selector is adapted to determine the information optimization index for each item block from a potential information gain from the subject being required to respond to the item block

[emphasis added]. The Examiner finds that claims 3-17 expressly recite:
the selector is adapted to rank the plurality of item blocks in dependence on the information optimization index, and to discard from consideration those item blocks for which the information optimization index is below a threshold (claim 3);

the selector is adapted to rescale and/or relax determination of the information optimization index in the event that no item block that satisfies one or more criteria can be determined (claim 4);

the selector is adapted to randomly select an item block (claim 5);

the selector is adapted to filter the plurality of item blocks in order to remove undesirable item blocks in dependence on one or more of:
i) whether constituent items of the item block have been used previously;
ii) a last time the item was used;
iii) whether constituent pairs of items have been used previously;
iv) social desirability range/maxima;
v) total information/minima;
vi) a number of times an item can be picked in a test;
vii) a minimum number of intermediate blocks between two blocks containing the same item;
viii) recycling constraints placed on a second test session to avoid repetition of content from a first test session;
ix) items which should not be paired in a test session; and
x) whether non-scored items are allowed, and if so how many are allowed per test form (claim 6);

the selector is adapted to construct the item blocks from which the item block is to be selected from items obtained from the database (claim 7);

the selector is adapted to check for item suitability in dependence on one or more of:
i) a number of times a scale can be picked in a test;
ii) a minimum number of intermediate blocks between two blocks containing the same scale;
iii) a number of times a scale pair can be selected in a test;
iv) a minimum number of intermediate blocks between two blocks containing the same scale pairs;
v) constraints placed on a second test session to avoid repetition of content from a first test session;
vi) scales which should not be paired under any circumstances in the test session; and
vii) a maximum absolute scale correlation allowed in a forced-choice block (claim 8);

the selector is adapted to select items in dependence on a correlation between tolerances or limits of scales (claim 9)

the selector is adapted to select item blocks in dependence upon item keyed direction combinations corresponding to the item blocks (claim 10);

the selector is adapted to:
select a desired item keyed direction combination from a plurality of item keyed direction combinations; and
select an item block with the desired item keyed direction combination (claim 11);

the selector is adapted to select a desired item keyed direction combination from a plurality of item keyed direction combinations according to a plurality of selection probabilities, each of the selection probabilities being associated with a respective one of the plurality of item keyed direction combinations (claim 12);

the selector is adapted to modify a selection probability for an item block in response to selection of the item block, the selection probability corresponding to the item keyed direction combination of the selected item block (claim 13);

the selector is adapted to rank the scales (claim 14);

the selector is adapted to determine an information deficiency and to rank the scales according to the determined information deficiency (claim 15);

the selector is adapted to generate a plurality of scale combinations in dependence on the scale ranking (claim 16); and

the selector is adapted to generate an item block for a most highly-ranked scale combination or for a plurality of ranked scale combinations in order of ranking (claim 17).


[emphasis added].
 

i.	3-Prong Analysis:  Prong (A)
FP7 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “selector” is a generic placeholder or nonce term equivalent to “means” because the term “selector” does not convey any particular structure. 
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and finds that “selector” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple selector would be required to perform the functions recited in FP7.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “selector” in FP7 as the name of a sufficiently definite structure for performing the functions recited in FP7 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “selector” is a generic placeholder having no specific structure associated therewith. Because “selector …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP7 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP7, the Examiner finds that claimed function(s) is:
[S]elect[ing], from among multiple item blocks, an item block to include in the test… select[ing]the item block in dependence on the request and an information optimization index…[and] determin[ing]the information optimization index for each item block from a potential information gain from the subject being required to respond to the item block

[R]ank[ing] the plurality of item blocks in dependence on the information optimization index, and to discard[ing] from consideration those item blocks for which the information optimization index is below a threshold

[R]escal[ing] and/or relax[ing] determination of the information optimization index in the event that no item block that satisfies one or more criteria can be determined

[R]andomly select[ing] an item block

Filter[ing] the plurality of item blocks in order to remove undesirable item blocks in dependence on one or more of:
i) whether constituent items of the item block have been used previously;
ii) a last time the item was used;
iii) whether constituent pairs of items have been used previously;
iv) social desirability range/maxima;
v) total information/minima;
vi) a number of times an item can be picked in a test;
vii) a minimum number of intermediate blocks between two blocks containing the same item;
viii) recycling constraints placed on a second test session to avoid repetition of content from a first test session;
ix) items which should not be paired in a test session; and
x) whether non-scored items are allowed, and if so how many are allowed per test form

[C]onstruct[ing] the item blocks from which the item block is to be selected from items obtained from the database

[C]heck[ing] for item suitability in dependence on one or more of:
i) a number of times a scale can be picked in a test;
ii) a minimum number of intermediate blocks between two blocks containing the same scale;
iii) a number of times a scale pair can be selected in a test;
iv) a minimum number of intermediate blocks between two blocks containing the same scale pairs;
v) constraints placed on a second test session to avoid repetition of content from a first test session;
vi) scales which should not be paired under any circumstances in the test session; and
vii) a maximum absolute scale correlation allowed in a forced-choice block

[S]elect[ing] items in dependence on a correlation between tolerances or limits of scales

[S]elect[ing] item blocks in dependence upon item keyed direction combinations corresponding to the item blocks

[S]elect[ing]a desired item keyed direction combination from a plurality of item keyed direction combinations; and
[S]elect[ing] an item block with the desired item keyed direction combination

[S]elect[ing]a desired item keyed direction combination from a plurality of item keyed direction combinations according to a plurality of selection probabilities, each of the selection probabilities being associated with a respective one of the plurality of item keyed direction combinations

[M]odify[ing] a selection probability for an item block in response to selection of the item block, the selection probability corresponding to the item keyed direction combination of the selected item block

[R]ank[ing] the scales

[D]etermin[ing] an information deficiency and to rank[ing] the scales according to the determined information deficiency

[G]enerat[ing] a plurality of scale combinations in dependence on the scale ranking, and

[G]enerat[ing]an item block for a most highly-ranked scale combination or for a plurality of ranked scale combinations in order of ranking

Because FP7 recites the above recited functions, the Examiner concludes that FP7 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 7, the Examiner finds that Functional Phrase 7 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 7. In fact, the Examiner finds that Functional Phrase 7 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 7 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 7 meets invocation Prong (C).
Because Functional Phrase 7 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 7 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 7	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the functions of FP7.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP7. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses:
[a]ssessment server 10 further comprises the following modules: Test Construction Engine module 100 generates dynamic test forms according to the test construction specifications or parameters. Test Planner or Configurator module 102 provides test configuration inputs to the testing system, indicating what the test should measure (scales), how accurate the measurement needs to be, how long the test should be, etc. The information can come from job analysis, client specification, professional services recommendation, requirements generation systems etc. Test generator module 104 comprises an embedded triplet selector 105. Test administrator module 110 controls interaction with the subject during the test-taking process. Scoring Engine module 120 uses IRT scoring to score the dynamically generated test forms. The system uses a scoring process and (optional) response consistency checker. The system can iterate between test construction, test administration and scoring to produce computer adaptive testing. Reporting Structure module 130 creates reports suitable for project need based on test results. The reporting structure sits independent of the test constructing and scoring system parts but is likely to have association with the content bank.

These various modules may be implemented on one or more computer servers

(‘617 Patent at c.17, l.43 – c.18, l.5; see Figure 2; emphasis added). The Examiner finds that a “module” is defined as “software” that is a “logically separate part of a program.” 11 The Examiner finds that the embedded triplet selector, occurring in the system architecture of Figure 2 of the ‘617 Patent, is essentially a “black box.” As noted in the MPEP, “merely referencing [] a black box designed to perform their cited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. [Emphasis added.] ” (MPEP 2181 II. B citing Blackboard). In addition, while the ‘617 Patent discloses numerous selectors performing various tasks and/or functions (i.e., “item block selector” overview (id. at c.7, l.65 – c.10, L.21), “an embedded triplet selector 105”(id. at c.17, ll.56-57); “triplet selector” (c.31, ll.7-17; c.32, ll.24-36; c.33, l.56 – c.34, l.55), “scale selector” (id. at c.38, l.61 – c.45, l.67), and “item selector” (id. at c.46, ll.1-59)), the Examiner finds that the ‘617 Patent is silent to what specific structure and/or actual acts (i.e., including any algorithms) the system utilizes to perform the above recited functions. (Id.) The Examiner finds that it is unclear to what exact acts Applicant intended to claim as the algorithm embodying the FP7.
Thus, the Examiner concludes that the ‘617 Patent fails to clearly link and associate corresponding acts to FP7.12 In this light and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the structure for performing the claimed function as logically separate software parts of a program that provide: the above recited functions. (See § VIII.B.(7).ii, supra).
 
Functional Phrase – “Interacting Step”
An eighth means-plus-function phrase is recited in claims 19 and 2013. The Examiner finds that claims 19 and 20 expressly recite:
interacting, by one or more computers, with the subject to be tested over a computer network [emphasis added];

or hereinafter “Functional Phrase 8” or “FP8” – From claims 19 and 20, May 2021 Claim Amendment. 
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I. The Examiner determines herein that FP8 does not meet the three prong test and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).

i.	3-Prong Analysis:  Prong (A)
As an initial matter, the Examiner finds that FP8 does not use the phrase “step for.” The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” takes FP8 out of the ambit of §112(f). After reviewing this limitation, the Examiner finds that the FP8 recites nothing more than the underlying function of interacting with the subject to be tested over a computer network.14 For a method to interact with the subject to be tested over a computer network, the Examiner finds there would not be a plurality of acts necessary to attain this interaction result, i.e., this function would comprise a single step or act. However, one of ordinary skill in the art would recognize that a user interacting with a computer over a network is an ordinary operation associated with a computer. Accordingly, the Examiner finds that FP8 does not fall within §112(f) because it recites only requires the underlying function of interacting with the subject to be tested over a computer network and thus does not meet invocation Prong (A), regardless of the lack of use of “step for.”
Thus, the Examiner concludes that FP8 does not meets Invocation Prong (A).
Because Functional Phrase 8 does not meet Prong (A) of the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 8 does not invoke 35 U.S.C § 112 6th paragraph.

Functional Phrase – “Constructing Step”
A ninth means-plus-function phrase is recited in claims 19 and 2015. The Examiner finds that claims 19 and 20 expressly recite:
constructing, by the one or more computers, a test, the test comprising a plurality of item blocks, wherein each item block comprises a plurality of items, each item relating to a psychological trait, and at least two of the items in an item block relating to different psychological traits, to which the subject is required to respond by at least partially ranking items from the item block, comprising:
accessing, by the one or more computers, a database, the database adapted to store information pertaining to a plurality of scales, each scale being related to a psychological trait of the subject to be assessed, and a plurality of items, each item being associated with at least one scale and representing a stimulus to which the subject may respond;
generating, by the one or more computers, a plurality of item blocks from items obtained from the database;
receiving, by the one or more computers, a request for an item block; 
determining, by the one or more computers, the information optimization index for each item block from a potential information gain from the subject being required to respond to the item block; and
selecting, by the one or more computers and from among multiple item blocks, an item block to include in the test, the item block being selected in dependence on the request and on the determined information optimization index for the item block;  [emphasis added]

or hereinafter “Functional Phrase 9” or “FP9” – From claims 19 and 20, May 2021 Claim Amendment.
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I. The Examiner determines herein that FP9 does not meet the three prong test and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).

i.	3-Prong Analysis:  Prong (A)
As set forth above for FP8, the Examiner finds that FP9 similarly does not use the phrase “step for.” The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” takes FP9 out of the ambit of §112(f). After reviewing this limitation, the Examiner finds that the FP9 recites nothing more than the underlying function of constructing a test having certain requirements.16 For a method to construct a test having certain requirements, the Examiner finds there would be a plurality of acts necessary to attain this recognized result, i.e., this function would not comprise a single step or act. The Examiner finds that further acts are recited in FP9 in order to attain this constructed test result. However, as set for the below, each of the further acts of: “generating a plurality of item blocks from items obtained from the database;” “determining an information optimization index for each of multiple item blocks from a potential information gain from the subject being required to respond to the item block;” and “selecting an item block to include in the test with the item block being selected in dependence on the request and on the determined information optimization index for the item block” individually invoke 35 U.S.C. §112 (6th ¶) and do not provide sufficient acts to perform their claimed functions. (See §§ VIII.B.(11),(13), (14), infra). Accordingly, the Examiner finds that FP9 falls within §112(f) because it recites only the underlying function of generating a plurality of item blocks from items obtained from the database without recitation of acts for performing that function and thus meets invocation Prong (A), regardless of the lack of use of “step for.”
Thus, the Examiner concludes that FP9 meets Invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP9, the Examiner finds that the function associated therewith is “constructing a test” as explicitly recited in claims 19 and 20.
Because FP9 includes the function expressly noted above, the Examiner concludes that FP9 meets invocation Prong (B). Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FP9 will have its ordinary and accustomed meaning.

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire FP9, the Examiner finds that FP9 does not recite sufficient acts for performing the entire claimed function that is set forth within FP9. Specifically, FP9 recites four (4) further acts (i.e., accessing …, generating …, determining …, and selecting …). However, as set for the below, each of the “generating …,” “determining …,” and “selecting” acts individually invoke 35 U.S.C. §112 (6th ¶) and do not provide sufficient acts to perform their claimed functions. (See §§ VIII.B.(11),(13),(14), infra). Hence, the Examiner finds that FP9 recites no acts for performing the claimed function, rather the Examiner finds that claims 19 and 20 recites only the underlying function of constructing a test.
Because FP9 does not contain sufficient acts for performing the entire claimed function, the Examiner concludes that FP9 meets invocation Prong (C).
In conclusion, because FP9 meets the three prong analysis set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase 9 invokes 35 U.S.C. §112, 6th paragraph.

iv.	Corresponding structure for Functional Phrase 9
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding acts as described in the specification for performing the recited function. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure sufficient acts which performs the function of FP9.
The Examiner has carefully reviewed the original disclosure to determine the corresponding acts for FP9. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses,
[a]ccording to another aspect of the invention, there is provided a method of assessing a subject by means of a forced-choice assessment test, comprising: constructing a test, the test comprising a plurality of item blocks, wherein each item block comprises a plurality of items to which the subject is required to respond, and each item is associated with at least one scale and represents a stimulus to which the subject may respond…

(‘617 Patent at c.18, ll.36-43). The Examiner finds that the ‘617 Patent further discloses preferences to how the test is constructed. (Id. at c.12, ll.49-62). The ‘617 Patent further discloses,
[a]ssessment server 10 further comprises the following modules: Test Construction Engine module 100 generates dynamic test forms according to the test construction specifications or parameters. Test Planner or Configurator module 102 provides test configuration inputs to the testing system, indicating what the test should measure (scales), how accurate the measurement needs to be, how long the test should be, etc. The information can come from job analysis, client specification, professional services recommendation, requirements generation systems etc. Test generator module 104 comprises an embedded triplet selector 105. Test administrator module 110 controls interaction with the subject during the test-taking process. Scoring Engine module 120 uses IRT scoring to score the dynamically generated test forms. The system uses a scoring process and (optional) response consistency checker. The system can iterate between test construction, test administration and scoring to produce computer adaptive testing. Reporting Structure module 130 creates reports suitable for project need based on test results. The reporting structure sits independent of the test constructing and scoring system parts but is likely to have association with the content bank.

These various modules may be implemented on one or more computer servers

(‘617 Patent at c.17, l.43 – c.18, l.5; see Figure 2; emphasis added);
Test construction engine draws content from Content Bank based on pre-defined parameters; and connects with Scoring Engine (if a computer adaptive (CAT) model is applied)

(Id. at c.18, ll.31-34; see Figure 5; emphasis added); and
Test Construction Engine module 100 comprises Test Planner module 102 and Test generator module 104.


    PNG
    media_image1.png
    611
    731
    media_image1.png
    Greyscale
[AltContent: textbox (Figure 2 of '617 Patent)](Id. at c.18, ll.31-34; see Figure 5; emphasis added). In examination of Figure 2 included below, the Examiner finds that the Test Construction Engine module 100 comprises a Test Planner or Configurator module 102 and a Test generator module 104 and a Test generator module 104, in which the Test generator module 104 comprises an embedded triplet selector 105. As set forth below, the Examiner finds that: an “engine” is defined as “a system component that is used for a single and special purpose 17;” and a “module” is defined as “software” that is a “logically separate part of a program 18.” The Examiner finds that the test construction engine, test planner module and test generator module, occurring in the system architecture of Figure 2 of the ‘617 Patent, are essentially a “black boxes.” As noted in the MPEP, “merely referencing [] a black box designed to perform their cited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. [Emphasis added.] ” (MPEP 2181 II. B citing Blackboard). As set forth below, the Examiner finds that the ‘617 Patent fails to clearly link and associate corresponding acts for the “generating …,” “determining …,” and “selecting” acts. (See §§ VIII.B.(11),(13),(14), infra). From this perspective, the Examiner finds that the ‘617 Patent is silent to what actual acts (i.e., including any algorithms) the system utilizes to construct a test comprising certain requirements.
Thus, for claims 19 and 20, the Examiner concludes that the ‘617 Patent fails to clearly link and associate corresponding acts to FP9.19 In this light and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the acts for performing the claimed function as: receiving input information; and constructing a test utilizing generic “accessing …,” “generating …,” “determining …,” and “selecting…” steps, or their equivalent.

Functional Phrase – “Accessing Step”
A tenth means-plus-function phrase is recited in claims 19 and 2020. The Examiner finds that claims 19 and 20 expressly recite:
accessing, by the one or more computers, a database, the database adapted to store information pertaining to a plurality of scales, each scale being related to a psychological trait of the subject to be assessed, and a plurality of items, each item being associated with at least one scale and representing a stimulus to which the subject may respond [emphasis added]

or hereinafter “Functional Phrase 10” or “FP10” – From claims 19 and 20, May 2021 Claim Amendment.
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I. The Examiner determines herein that FP10 does not meet the three prong test and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).

i.	3-Prong Analysis:  Prong (A)
 As set forth above for FP8, the Examiner finds that FP10 similarly does not use the phrase “step for.” The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” takes FP10 out of the ambit of §112(f). After reviewing this limitation, the Examiner finds that the FP10 recites nothing more than the underlying function of accessing a database with certain requirements. 21 For a method to access a database with certain requirements, the Examiner finds there would not be a plurality of acts necessary to attain this interaction result, i.e., this function would comprise a single step or act. Accordingly, the Examiner finds that FP10 does not fall within §112(f) because it recites only the underlying function of accessing a database with certain requirements and thus does not meet invocation Prong (A), regardless of the lack of use of “step for.”
Thus, the Examiner concludes that FP10 does not meet Invocation Prong (A).
Because Functional Phrase 10 does not meet Prong (A) of the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 10 does not invoke 35 U.S.C § 112 6th paragraph.

Functional Phrase – “Generating Step”
An eleventh means-plus-function phrase is recited in claims 19 and 20 22. The Examiner finds that claims 19 and 20 expressly recites:
generating, by the one or more computers, a plurality of item blocks from items obtained from the database [emphasis added]

or hereinafter “Functional Phrase 11” or “FP11” – From claims 19 and 20, May 2021 Claim Amendment.
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I. The Examiner determines herein that FP11 does meet the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).

i.	3-Prong Analysis:  Prong (A)
 As set forth above for FP8, the Examiner finds that FP11 similarly does not use the phrase “step for.” The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” takes FP11 out of the ambit of §112(f). After reviewing this limitation, the Examiner finds that the FP11 recites nothing more than the underlying function of generating a plurality of item blocks from items obtained from the database.23 For a method to generate a plurality of item blocks from items obtained from the database, the Examiner finds there would be a plurality of acts necessary to attain this interaction result, i.e., this function would not comprise a single step or act. The Examiner further finds that no acts are recited in FP11 in order to attain these generated plurality of items blocks result. Accordingly, the Examiner finds that FP11 falls within §112(f) because it recites only the underlying function of generating a plurality of item blocks from items obtained from the database without recitation of acts for performing that function and thus meets invocation Prong (A), regardless of the lack of use of “step for.”
Thus, the Examiner concludes that FP11 meets Invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP11, the Examiner finds that the function associated therewith is “generating a plurality of item blocks from items obtained from the database” as explicitly recited in claims 19 and 20.
Because FP11 includes the function expressly noted above, the Examiner concludes that FP11 meets invocation Prong (B). Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FP11 will have its ordinary and accustomed meaning.

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire FP11, the Examiner finds that FP11 does not recite sufficient acts for performing the entire claimed function that is set forth within FP11. In fact, the Examiner finds that FP11 recites no acts for performing the claimed function, rather the Examiner finds that claims 19 and 20 recites only the underlying function of generating a plurality of item blocks from items obtained from the database.
Because FP11 does not contain sufficient acts for performing the entire claimed function, the Examiner concludes that FP11 meets invocation Prong (C).
In conclusion, because FP11 meets the three prong analysis set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase 11 invokes 35 U.S.C. §112, 6th paragraph.

iv.	Corresponding structure for Functional Phrase 11
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding acts as described in the specification for performing the recited function. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure sufficient acts which performs the function of FP11.
The Examiner has carefully reviewed the original disclosure to determine the corresponding acts for FP11. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses,
[a]ccording to one aspect of the invention, there is provided apparatus (or means, such as a test construction engine, residing within an assessment server) for generating a forced-choice assessment test, the test comprising a sequence of item blocks, each item block comprising a plurality of items to which the subject is required to respond, the apparatus (or means) comprising: means for accessing a database (or content bank), …

(‘617 Patent at c.3, ll.39-46; c.5, ll.48-54; c.7, ll.2-7; c.8, l.66 – c.9, l.4; see Figure 2; emphasis added);
[a]ccording to another aspect of the invention, there is provided a method of generating a forced-choice assessment test, the test comprising a sequence of item blocks, each item block comprising a plurality of items to which the subject is required to respond, the method comprising: accessing a database,  … 

(and variations thereof; Id. at c.4, ll.52-57 c.6, ll.27-32; c.7, ll.34-39; c.10, ll.22-26; c.13, ll.16-18; see Figure 2; emphasis added); and
[a]ssessment server 10 has access to a content bank 20 and a candidate or subject database 30

(Id. at c.16, ll.50-52; see Figure 2). The Examiner finds that the ‘617 Patent provides Figures 8 and 9 as being “example test generation process[es] in overview and detail.” (Id. at c.28, ll.9-10; see Figures 8 and 9; emphasis added). In examination of Figures 8 and 9, the Examiner finds a “triplet selector” being called to generate an item block. The Examiner finds that the ‘617 Patent provides Figures 13 and 14 as “show[ing] the triplet selection process.” (Id. at c.33, ll.51-53; see Figures 13 and 14; emphasis added). The Examiner finds that the triplet construct function, occurring in the triplet selection process of Figures 13 and 14 of the ‘617 Patent, being essentially a “black box.” As noted in the MPEP, “merely referencing [] a black box designed to perform their cited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. [Emphasis added.] ” (MPEP 2181 II. B citing Blackboard). In addition, while the ‘617 Patent discloses a constructing a triplet (see Figures 13, 14), the Examiner finds that the ‘617 Patent is silent to what actual acts (i.e., including any algorithms) the ‘617 Patent utilizes to generate/construct a plurality of triplets (i.e., item blocks) from items obtained from the database. The Examiner finds that it is unclear to what exact acts Applicant intended to claim as the algorithm embodying the FP11.
Thus, the Examiner concludes that the ‘617 Patent fails to clearly link and associate corresponding acts to FP11.24 In this light and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the acts for performing the claimed function as: selecting items from the database; and generating a plurality of item blocks from the selected items from the database, or their equivalent.

Functional Phrase – “Receiving Step”
A twelfth means-plus-function phrase is recited in claims 19 and 2025. The Examiner finds that claims 19 and 20 expressly recite:
receiving, by the one or more computers, a request for an item block; [emphasis added]

or hereinafter “Functional Phrase 12” or “FP12” – From claims 19 and 20, May 2021 Claim Amendment.
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I. The Examiner determines herein that FP12 does not meet the three prong test and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).

i.	3-Prong Analysis:  Prong (A)
 As set forth above for FP8, the Examiner finds that FP12 similarly does not use the phrase “step for.” The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” takes FP12 out of the ambit of §112(f). After reviewing this limitation, the Examiner finds that the FP12 recites nothing more than the underlying function of receiving a request for an item block.26 For a method to receive a request for an item block, the Examiner finds there would not be a plurality of acts necessary to attain this requested result, i.e., this function would comprise a single step or act. Accordingly, the Examiner finds that FP12 does not fall within §112(f) because it recites only the underlying function of receiving a request for an item block and thus does not meet invocation Prong (A), regardless of the lack of use of “step for.”
Thus, the Examiner concludes that FP12 does not meet Invocation Prong (A).
Because Functional Phrase 12 does not meet Prong (A) of the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 12 does not invoke 35 U.S.C § 112 6th paragraph.

Functional Phrase – “Determining I Step”
A thirteenth means-plus-function phrase is recited in claims 19 and 2027. The Examiner finds that claims 19 and 20 expressly recites
determining, by the one or more computers, an information optimization index for each of multiple item blocks from a potential information gain from the subject being required to respond to the item block [emphasis added]

or hereinafter “Functional Phrase 13” or “FP13” – From claims 19 and 20, May 2021 Claim Amendment.
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I. The Examiner determines herein that FP13 does meet the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).

i.	3-Prong Analysis:  Prong (A)
 As set forth above for FP8, the Examiner finds that FP13 similarly does not use the phrase “step for.” The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” takes FP13 out of the ambit of §112(f). After reviewing this limitation, the Examiner finds that the FP13 recites nothing more than the underlying function of determining an information optimization index for each of multiple item blocks from a potential information gain from the subject being required to respond to the item block.28 For a method to determine an information optimization index for each of multiple item blocks from a potential information gain from the subject being required to respond to the item block, the Examiner finds there would be a plurality of acts necessary to attain this determined information optimization result, i.e., this function would not comprise a single step or act. The Examiner further finds that no acts are recited in FP13 in order to attain this determined information optimization result. Accordingly, the Examiner finds that FP13 falls within §112(f) because it recites only the underlying function of determining an information optimization index for each of multiple item blocks from a potential information gain from the subject being required to respond to the item block without recitation of acts for performing that function and thus meets invocation Prong (A), regardless of the lack of use of “step for.”
Thus, the Examiner concludes that FP13 meets Invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP13, the Examiner finds that the function associated therewith is “determining an information optimization index for each of multiple item blocks from a potential information gain from the subject being required to respond to the item block” as explicitly recited in claims 19 and 20.
Because FP13 includes the function expressly noted above, the Examiner concludes that FP13 meets invocation Prong (B). Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FP13 will have its ordinary and accustomed meaning.

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire FP13, the Examiner finds that FP13 does not recite sufficient acts for performing the entire claimed function that is set forth within FP13. In fact, the Examiner finds that FP13 recites no acts for performing the claimed function, rather the Examiner finds that claims 19 and 20 recite only the underlying function of determining an information optimization index for each of multiple item blocks from a potential information gain from the subject being required to respond to the item block.
Because FP13 does not contain sufficient acts for performing the entire claimed function, the Examiner concludes that FP13 meets invocation Prong (C).
In conclusion, because FP13 meets the three prong analysis set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase 13 invokes 35 U.S.C. §112, 6th paragraph.

iv.	Corresponding structure for Functional Phrase 13
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding acts as described in the specification for performing the recited function. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure sufficient acts which performs the function of FP13.
The Examiner has carefully reviewed the original disclosure to determine the corresponding acts for FP13. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses,
[i]tems in the same forced-choice block often contribute to measuring different scales. Using the Thurstonian IRT model, IRT information for each of the scales involved could be computed, providing a measure of the amount of information gained by the forced-choice block for each scale respectively. For example, in a triplet where the three items I, J and K contribute to measuring scales A, B and C respectively, the forced-choice block provides three pieces of IRT information, InfoBlocka, InfoBlockb and InfoBlockc, for each of the scales A, B and C.

IRT information for each scale allows the measurement efficiency of forced-choice blocks to be ranked with respect to a single scale. However, IRT information from all the scales involved in a forced-choice block need to be combined into a single index if the forced-choice blocks are ranked with respect to all scales involved. The Information Optimization Index is a mathematical equation for combining IRT information from different scales into a single index for this ranking purpose.

(‘617 Patent at c.51, ll.12-65).
Thus, in light of the portions of the ‘617 Patent cited above, the Examiner construes, for the purpose of examination only, the acts for performing the claimed function as: receiving measured information relating to different scales; and utilizing a mathematical equation to combine the received measured scale information into a single index, or their equivalent. 

Functional Phrase – “Selecting Step”
A fourteenth means-plus-function phrase is recited in claims 19 and 2029. The Examiner finds that claims 19 and 20 expressly recite:
selecting, by the one or more computers and from among multiple item blocks, an item block to include in the test, the item block being selected in dependence on the request and on the determined information optimization index for the item block [emphasis added]

or hereinafter “Functional Phrase 14” or “FP14” – From claims 19 and 20, May 2021 Claim Amendment.
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I. The Examiner determines herein that FP14 does meet the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).

i.	3-Prong Analysis:  Prong (A)
 As set forth above for FP8, the Examiner finds that FP14 similarly does not use the phrase “step for.” The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” takes FP14 out of the ambit of §112(f). After reviewing this limitation, the Examiner finds that the FP14 recites nothing more than the underlying function of selecting an item block to include in the test with the item block being selected in dependence on the request and on the determined information optimization index for the item block. 30 For a method to select an item block to include in the test with the item block being selected in dependence on the request and on the determined information optimization index for the item block, the Examiner finds there would be a plurality of acts necessary to attain this selected item block result, i.e., this function would not comprise a single step or act. The Examiner further finds that no acts are recited in FP14 in order to attain this selected item block result. Accordingly, the Examiner finds that FP14 falls within §112(f) because it recites only the underlying function of selecting an item block to include in the test with the item block being selected in dependence on the request and on the determined information optimization index for the item block without recitation of acts for performing that function and thus meets invocation Prong (A), regardless of the lack of use of “step for.”
Thus, the Examiner concludes that FP14 meets Invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP14, the Examiner finds that the function associated therewith is “selecting an item block to include in the test, the item block being selected in dependence on the request and on the determined information optimization index for the item block” as explicitly recited in claims 19 and 20.
Because FP14 includes the function expressly noted above, the Examiner concludes that FP14 meets invocation Prong (B). Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FP14 will have its ordinary and accustomed meaning.

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire FP14, the Examiner finds that FP14 does not recite sufficient acts for performing the entire claimed function that is set forth within FP14. In fact, the Examiner finds that FP14 recites no acts for performing the claimed function, rather the Examiner finds that claims 19 and 20 recite only the underlying function of selecting an item block to include in the test, the item block being selected in dependence on the request and on the determined information optimization index for the item block.
Because FP14 does not contain sufficient acts for performing the entire claimed function, the Examiner concludes that FP14 meets invocation Prong (C).
In conclusion, because FP14 meets the three prong analysis set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase 14 invokes 35 U.S.C. §112, 6th paragraph.

iv.	Corresponding structure for Functional Phrase 14
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding acts as described in the specification for performing the recited function. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure sufficient acts which performs the function of FP14.
The Examiner has carefully reviewed the original disclosure to determine the corresponding acts for FP14. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses:
[a]ssessment server 10 further comprises the following modules: Test Construction Engine module 100 generates dynamic test forms according to the test construction specifications or parameters. Test Planner or Configurator module 102 provides test configuration inputs to the testing system, indicating what the test should measure (scales), how accurate the measurement needs to be, how long the test should be, etc. The information can come from job analysis, client specification, professional services recommendation, requirements generation systems etc. Test generator module 104 comprises an embedded triplet selector 105. Test administrator module 110 controls interaction with the subject during the test-taking process. Scoring Engine module 120 uses IRT scoring to score the dynamically generated test forms. The system uses a scoring process and (optional) response consistency checker. The system can iterate between test construction, test administration and scoring to produce computer adaptive testing. Reporting Structure module 130 creates reports suitable for project need based on test results. The reporting structure sits independent of the test constructing and scoring system parts but is likely to have association with the content bank.

These various modules may be implemented on one or more computer servers

(‘617 Patent at c.17, l.43 – c.18, l.5; see Figure 2; emphasis added). The Examiner finds that the ‘617 Patent provides Figures 13 and 14 as “show[ing] the triplet selection process.” (Id. at c.33, ll.51-53; see Figures 13 and 14; emphasis added). The Examiner finds that the triplet construct function, occurring in the triplet selection process of Figures 13 and 14 of the ‘617 Patent, being essentially a “black box.” Similarly, the Examiner finds that the selection of triplets function, occurring in the “initial triplet filter” and “optimum triplet determination” processes of Figures 13 and 14 of the ‘617 Patent, being essentially a “black box.” As noted in the MPEP, “merely referencing [] a black box designed to perform their cited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. [Emphasis added.] ” (MPEP 2181 II. B citing Blackboard). In addition, while the ‘617 Patent discloses numerous selectors performing various tasks and/or functions (i.e., “item block selector” overview (id. at c.7, l.65 – c.10, L.21), “an embedded triplet selector 105”(id. at c.17, ll.56-57); “triplet selector” (id. at c.31, ll.7-17; c.32, ll.24-36; c.33, l.56 – c.34, l.55), “scale selector” (id. at c.38, l.61 – c.45, l.67), and “item selector” (id. at c.46, ll.1-59)), the Examiner finds that the ‘617 Patent is silent to what actual acts (i.e., including any algorithms) the ‘617 Patent utilizes to select an item block to include in the test with the item block being selected in dependence on the request and on the determined information optimization index for the item block. The Examiner finds that it is unclear to what exact acts Applicant intended to claim as the algorithm embodying the FP14.
Thus, the Examiner concludes that the ‘617 Patent fails to clearly link and associate corresponding acts to FP14.31 In this light and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the acts for performing the claimed function as: receiving the determined information optimization index and the received request for an item block; and selecting an item block to include in the test with the item block being selected in dependence on the received request and on the determined information optimization index for the item block, or their equivalent. 

Functional Phrase – “Applying Step”
A fifteenth means-plus-function phrase is recited in claims 19 and 2032. The Examiner finds that claims 19 and 20 expressly recite:
applying, by the one or more computers, the test to the subject by displaying the test to the subject and receiving a response from the subject [emphasis added]

or hereinafter “Functional Phrase 15” or “FP15” – From claims 19 and 20, May 2021 Claim Amendment.
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I. The Examiner determines herein that FP15 does meet the three prong test and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).

i.	3-Prong Analysis:  Prong (A)
 As set forth above for FP8, the Examiner finds that FP15 similarly does not use the phrase “step for.” The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” takes FP15 out of the ambit of §112(f). After reviewing this limitation, the Examiner finds that the FP15 recites nothing more than the underlying function of applying the test to the subject by displaying the test to the subject and receiving a response from the subject. 33 For a method to apply the test to the subject by displaying the test to the subject and receiving a response from the subject, the Examiner finds there would be a plurality of acts necessary to attain this selected item block result, i.e., this function would not comprise a single step or act. The Examiner finds that further acts are recited in FP15 in order to attain this application of a test result. In addition, one of ordinary skill in the art would recognize that the process of taking a test online with a computer over a network is an ordinary operation associated with a computer. Accordingly, the Examiner finds that FP15 does not fall within §112(f) because it recites the underlying function of applying a test to the subject a test having certain requirements with recitation of acts for performing that function and thus does not meets invocation Prong (A), regardless of the lack of use of “step for.”
Thus, the Examiner concludes that FP15 does not meet Invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP15, the Examiner finds that the function associated therewith is “applying the test to the subject by displaying the test to the subject and receiving a response from the subject” as explicitly recited in claims 19 and 20.
Because FP15 includes the function expressly noted above, the Examiner concludes that FP15 meets invocation Prong (B). Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FP15 will have its ordinary and accustomed meaning.

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire FP15, the Examiner finds that FP15 does recite sufficient acts for performing the entire claimed function that is set forth within FP15.Specifically, the Examiner finds that FP15 recites the acts of “displaying the test to the subject” and “receiving a response from the subject.”
Because FP15 does contain sufficient acts for performing the entire claimed function, the Examiner concludes that FP15 does not meet invocation Prong (C).
In conclusion, because Functional Phrase 15 does not meet the 3-prong analysis as set forth in MPEP § 2181 I. (i.e., specifically Prongs (A) and (C), the Examiner concludes that Functional Phrase 15 does not invoke 35 U.S.C § 112 6th paragraph.

Functional Phrase – “Scoring Step”
A sixteenth means-plus-function phrase is recited in claims 19 and 2034. The Examiner finds that claims 19 and 20 expressly recite:
scoring, by the one or more computers, the subject response to each item block of the test [emphasis added]

or hereinafter “Functional Phrase 16” or “FP16” – From claims 19 and 20, May 2021 Claim Amendment.
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I. The Examiner determines herein that FP16 does meet the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).

i.	3-Prong Analysis:  Prong (A)
 As set forth above for FP8, the Examiner finds that FP16 similarly does not use the phrase “step for.” The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” takes FP16 out of the ambit of §112(f). After reviewing this limitation, the Examiner finds that the FP16 recites nothing more than the underlying function of scoring the subject response to each item block of the test. 35 For a method to score the subject response to each item block of the test, the Examiner finds there would be a plurality of acts necessary to attain this scored result, i.e., this function would not comprise a single step or act. The Examiner further finds that no acts are recited in FP16 in order to attain this scored result. Accordingly, the Examiner finds that FP16 falls within §112(f) because it recites only the underlying function of scoring the subject response to each item block of the test without recitation of acts for performing that function and thus meets invocation Prong (A), regardless of the lack of use of “step for.”
Thus, the Examiner concludes that FP16 meets Invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP16, the Examiner finds that the function associated therewith is “scoring the subject response to each item block of the test” as explicitly recited in claims 19 and 20.
Because FP16 includes the function expressly noted above, the Examiner concludes that FP16 meets invocation Prong (B). Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FP16 will have its ordinary and accustomed meaning.

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire FP16, the Examiner finds that FP16 does not recite sufficient acts for performing the entire claimed function that is set forth within FP16. In fact, the Examiner finds that FP16 recites no acts for performing the claimed function, rather the Examiner finds that claims 19 and 20 recite only the underlying function of scoring the subject response to each item block of the test.
Because FP16 does not contain sufficient acts for performing the entire claimed function, the Examiner concludes that FP16 meets invocation Prong (C).
In conclusion, because FP16 meets the three prong analysis set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase 16 invokes 35 U.S.C. §112, 6th paragraph.

iv.	Corresponding structure for Functional Phrase 16
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding acts as described in the specification for performing the recited function. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure sufficient acts which performs the function of FP16.
The Examiner has carefully reviewed the original disclosure to determine the corresponding acts for FP16. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses:
[a]ssessment server 10 further comprises the following modules: Test Construction Engine module 100 generates dynamic test forms according to the test construction specifications or parameters. Test Planner or Configurator module 102 provides test configuration inputs to the testing system, indicating what the test should measure (scales), how accurate the measurement needs to be, how long the test should be, etc. The information can come from job analysis, client specification, professional services recommendation, requirements generation systems etc. Test generator module 104 comprises an embedded triplet selector 105. Test administrator module 110 controls interaction with the subject during the test-taking process. Scoring Engine module 120 uses IRT scoring to score the dynamically generated test forms. The system uses a scoring process and (optional) response consistency checker. The system can iterate between test construction, test administration and scoring to produce computer adaptive testing. Reporting Structure module 130 creates reports suitable for project need based on test results. The reporting structure sits independent of the test constructing and scoring system parts but is likely to have association with the content bank.

These various modules may be implemented on one or more computer servers

(‘617 Patent at c.17, l.43 – c.18, l.5; see Figure 2; emphasis added); and
Scoring

Two main scoring methods are used in practice:

Classical Test Theory (CTT) scoring—which may be as simple as directly coding the responses and determining a sum score for each scale

Item-Response Theory (IRT) scoring—which involves to some extent modelling the expected response pattern, and determining the most likely trait level that would result in the response obtained. This score is typically presented as a theta [θ] value on the appropriate scale, with an underlying assumption that for any scale the population is normally distributed about θ=0 with standard deviation 1, the majority lying between −3 and +3

(Id. at c.2, ll.15-29). The Examiner finds that the scoring engine, occurring in the system architecture of Figures 2 of the ‘617 Patent, is essentially a “black box.” As noted in the MPEP, “merely referencing [] a black box designed to perform their cited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. [Emphasis added.] ” (MPEP 2181 II. B citing Blackboard). In addition, while the ‘617 Patent discloses scoring the test(s) in various ways (i.e., see Figures 5, 6(b), 7(a)-7(e), 15(c), 20(b), and discussions thereof), the Examiner finds that the ‘617 Patent is silent to what actual acts (i.e., including any algorithms) the system utilizes to score the generated test taken by a subject of interest, only that various scoring formats be used, with one being IRT which provides a “theta [θ] value” as the result measurement. (Id. at c.68, ll.1-34). The Examiner finds that it is unclear to what exact acts Applicant intended to claim as the algorithm embodying the FP16.
Thus, the Examiner concludes that the ‘617 Patent fails to clearly link and associate corresponding acts to FP16.36 In this light and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the acts for performing the claimed function as: receiving the applied test; and scoring the subject response to each item block of the applied test, or their equivalent. 

Functional Phrase – “Assessing Step”
A seventeenth means-plus-function phrase is recited in claims 19 and 2037. The Examiner finds that claims 19 and 20 expressly recite:
assessing, by the one or more computers, a psychological trait of the subject based on the subject item block response score [emphasis added]

or hereinafter “Functional Phrase 17” or “FP17” – From claims 19 and 20, May 2021 Claim Amendment.
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I. The Examiner determines herein that FP17 does meet the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).

i.	3-Prong Analysis:  Prong (A)
 As set forth above for FP8, the Examiner finds that FP17 similarly does not use the phrase “step for.” The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” takes FP17 out of the ambit of §112(f). After reviewing this limitation, the Examiner finds that the FP17 recites nothing more than the underlying function of assessing a psychological trait of the subject based on the subject item block response score. 38 For a method to assess a psychological trait of the subject based on the subject item block response score, the Examiner finds there would be a plurality of acts necessary to attain this assessed psychological trait result, i.e., this function would not comprise a single step or act. The Examiner further finds that no acts are recited in FP17 in order to attain this assessed psychological trait result. Accordingly, the Examiner finds that FP17 falls within §112(f) because it recites only the underlying function of assessing a psychological trait of the subject based on the subject item block response score without recitation of acts for performing that function and thus meets invocation Prong (A), regardless of the lack of use of “step for.”
Thus, the Examiner concludes that FP17 meets Invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP17, the Examiner finds that the function associated therewith is “assessing a psychological trait of the subject based on the subject item block response score” as explicitly recited in claims 19 and 20.
Because FP17 includes the function expressly noted above, the Examiner concludes that FP17 meets invocation Prong (B). Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FP17 will have its ordinary and accustomed meaning.

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire FP17, the Examiner finds that FP17 does not recite sufficient acts for performing the entire claimed function that is set forth within FP17. In fact, the Examiner finds that FP17 recites no acts for performing the claimed function, rather the Examiner finds that claims 19 and 20 recite only the underlying function of assessing a psychological trait of the subject based on the subject item block response score.
Because FP17 does not contain sufficient acts for performing the entire claimed function, the Examiner concludes that FP17 meets invocation Prong (C).
In conclusion, because FP17 meets the three prong analysis set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase 17 invokes 35 U.S.C. §112, 6th paragraph.

iv.	Corresponding structure for Functional Phrase 17
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding acts as described in the specification for performing the recited function. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure sufficient acts which performs the function of FP17.
The Examiner has carefully reviewed the original disclosure to determine the corresponding acts for FP17. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses:
[a]ssessment server 10 further comprises the following modules: Test Construction Engine module 100 generates dynamic test forms according to the test construction specifications or parameters. Test Planner or Configurator module 102 provides test configuration inputs to the testing system, indicating what the test should measure (scales), how accurate the measurement needs to be, how long the test should be, etc. The information can come from job analysis, client specification, professional services recommendation, requirements generation systems etc. Test generator module 104 comprises an embedded triplet selector 105. Test administrator module 110 controls interaction with the subject during the test-taking process. Scoring Engine module 120 uses IRT scoring to score the dynamically generated test forms. The system uses a scoring process and (optional) response consistency checker. The system can iterate between test construction, test administration and scoring to produce computer adaptive testing. Reporting Structure module 130 creates reports suitable for project need based on test results. The reporting structure sits independent of the test constructing and scoring system parts but is likely to have association with the content bank.

These various modules may be implemented on one or more computer servers

(‘617 Patent at c.17, l.43 – c.18, l.5; see Figure 2; emphasis added). The Examiner finds that the reporting structure module, occurring in the system architecture of Figure 2 of the ‘617 Patent, is essentially a “black box.” As noted in the MPEP, “merely referencing [] a black box designed to perform their cited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. [Emphasis added.] ” (MPEP 2181 II. B citing Blackboard). In addition, while the ‘617 Patent discloses providing results in various ways (i.e., see Figures 5, 6(b), 7(a)-7(e), 15(c), 20(c), and discussions thereof), the Examiner finds that the ‘617 Patent is silent to what actual acts (i.e., including any algorithms) the system utilizes to assess the psychological trait from the subject’s score, only that various outputs are provided with respect to the subject’s score. (Id.) The Examiner finds that it is unclear to what exact acts Applicant intended to claim as the algorithm embodying the FP17.
Thus, the Examiner concludes that the ‘617 Patent fails to clearly link and associate corresponding acts to FP17.39 In this light and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the acts for performing the claimed function as: receiving the subject item block response score; and providing output related to the subject item block response score, or their equivalent. 

Functional Phrase – “Determining II Step”
A seventeenth means-plus-function phrase is recited in claims 19 and 2040. The Examiner finds that claims 19 and 20 expressly recites:
determining, by the one or more computers, a second item block using the using the item block response score of the subject for a first item block [emphasis added]

or hereinafter “Functional Phrase 18” or “FP18” – From claims 19 and 20, May 2021 Claim Amendment.
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I. The Examiner determines herein that FP18 does meet the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).

i.	3-Prong Analysis:  Prong (A)
 As set forth above for FP8, the Examiner finds that FP18 similarly does not use the phrase “step for.” The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” takes FP18 out of the ambit of §112(f). After reviewing this limitation, the Examiner finds that the FP18 recites nothing more than the underlying function of determining a second item block using the using the item block response score of the subject for a first item block. 41 For a method to determine a second item block using the using the item block response score of the subject for a first item block, the Examiner finds there would be a plurality of acts necessary to attain this determined second item block result, i.e., this function would not comprise a single step or act. The Examiner further finds that no acts are recited in FP18 in order to attain this determined second item block result. Accordingly, the Examiner finds that FP18 falls within §112(f) because it recites only the underlying function of determining a second item block using the using the item block response score of the subject for a first item block without recitation of acts for performing that function and thus meets invocation Prong (A), regardless of the lack of use of “step for.”
Thus, the Examiner concludes that FP18 meets Invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP18, the Examiner finds that the function associated therewith is “determining a second item block using the using the item block response score of the subject for a first item block” as explicitly recited in claims 19 and 20.
Because FP18 includes the function expressly noted above, the Examiner concludes that FP18 meets invocation Prong (B). Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FP18 will have its ordinary and accustomed meaning.

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire FP18, the Examiner finds that FP18 does not recite sufficient acts for performing the entire claimed function that is set forth within FP18. In fact, the Examiner finds that FP18 recites no acts for performing the claimed function, rather the Examiner finds that claims 19 and 20 recite only the underlying function of assessing a psychological trait of the subject based on the subject item block response score.
Because FP18 does not contain sufficient acts for performing the entire claimed function, the Examiner concludes that FP18 meets invocation Prong (C).
In conclusion, because FP18 meets the three prong analysis set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase 18 invokes 35 U.S.C. §112, 6th paragraph.

iv.	Corresponding structure for Functional Phrase 18
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding acts as described in the specification for performing the recited function. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure sufficient acts which performs the function of FP18.
The Examiner has carefully reviewed the original disclosure to determine the corresponding acts for FP18. In reviewing the original disclosure, the Examiner finds that the ‘617 Patent discloses:
[a]ccording to one aspect of the invention, there is provided apparatus (or means, such as a test construction engine, residing within an assessment server) for generating a forced-choice assessment test, the test comprising a sequence of item blocks, each item block comprising a plurality of items to which the subject is required to respond, the apparatus (or means) comprising: means for accessing a database (or content bank), …

(‘617 Patent at c.3, ll.39-46; c.5, ll.48-54; c.7, ll.2-7; c.8, l.66 – c.9, l.4; see Figure 2; emphasis added);
[a]ccording to another aspect of the invention, there is provided a method of generating a forced-choice assessment test, the test comprising a sequence of item blocks, each item block comprising a plurality of items to which the subject is required to respond, the method comprising: accessing a database,  … 

(and variations thereof; Id. at c.4, ll.52-57 c.6, ll.27-32; c.7, ll.34-39; c.10, ll.22-26; c.13, ll.16-18; see Figure 2; emphasis added); and
[a]ssessment server 10 has access to a content bank 20 and a candidate or subject database 30

(Id. at c.16, ll.50-52; see Figure 2). The Examiner finds that the ‘617 Patent provides Figures 13 and 14 as “show[ing] the triplet selection process.” (Id. at c.33, ll.51-53; see Figures 13 and 14; emphasis added). The Examiner finds that the triplet construct function, occurring in the triplet selection process of Figures 13 and 14 of the ‘617 Patent, being essentially a “black box.” As noted in the MPEP, “merely referencing [] a black box designed to perform their cited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. [Emphasis added.] ” (MPEP 2181 II. B citing Blackboard). In addition, while the ‘617 Patent discloses a constructing a triplet (see Figures 13, 14), the Examiner finds that the ‘617 Patent is silent to what actual acts (i.e., including any algorithms) the ‘617 Patent utilizes to generate/construct a plurality of triplets (i.e., item blocks) from items obtained from the database. Moreover, the ‘617 Patent discloses,
In some embodiments, a hybrid CAT and LOFT sequence may be employed, for example with sequences of one separated by instances of the other. An example of this would be as in the following steps:
1. Subject answers a LOFT sequence, say five blocks of triplets
2. The results are scored
3. Based on the score, a further five blocks of triplets are selected for the next LOFT sequence (effectively a CAT instance)
4. If test complete condition not satisfied, Return to step 1, else
5. Compute overall test score

(‘617 Patent at c.18, ll.46-60). Similarly, while the ‘617 Patent discloses selecting a second item block based upon the score of the first item block, the Examiner finds that the ‘617 Patent is silent to what actual acts (i.e., including any algorithms) the ‘617 Patent utilizes as a basis, with respect to the cores of the first item block, to determine the second item block. The Examiner finds that it is unclear to what exact acts Applicant intended to claim as the algorithm embodying the FP18.
Thus, the Examiner concludes that the ‘617 Patent fails to clearly link and associate corresponding acts to FP18.42 In this light and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the acts for performing the claimed function as: receiving the first item block; and determining a second item block based on the score of the first item block, or their equivalent.

'Sources' for the 'Broadest Reasonable Interpretation'
For terms not lexicographically defined by Applicant, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard. In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard. Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.43   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997) (“Morris”), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
Engine
Engine:  “A dedicated processor, architecture, or system component that is used for a single and special purpose; for example, an inferencing co-processor (inferencing engine), floating point processor, a print engine in a laser printer, or a database engine (software engine).”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.
Module
Module:  “(2)(B) (software) A logically separable part of a program. Note: The terms “module,” “component,” and “unit” are often used interchangeably or defined to be sub-elements of one another in different ways depending upon the context. The relationship of these terms is not yet standardized.”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, Dec 2000, pp.703-704.

Claim Rejections – 35 U.S.C. § 112
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter/Written Description
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Examiner finds that claim 1 recites,
a test configurator module for receiving a request for an item block;

(May 2021 Claim Amendment, claim 1; emphasis added). The Examiner finds that recitations to the test configurator “receiving a request for an item block” are not sufficiently described in the ‘617 Patent. To support the Examiner’s position, the Examiner finds that the ‘617 Patent discloses
[a]ssessment server 10 further comprises the following modules: Test Construction Engine module 100 generates dynamic test forms according to the test construction specifications or parameters. Test Planner or Configurator module 102 provides test configuration inputs to the testing system, indicating what the test should measure (scales), how accurate the measurement needs to be, how long the test should be, etc. The information can come from job analysis, client specification, professional services recommendation, requirements generation systems etc. Test generator module 104 comprises an embedded triplet selector 105. Test administrator module 110 controls interaction with the subject during the test-taking process. Scoring Engine module 120 uses IRT scoring to score the dynamically generated test forms. The system uses a scoring process and (optional) response consistency checker. The system can iterate between test construction, test administration and scoring to produce computer adaptive testing. Reporting Structure module 130 creates reports suitable for project need based on test results. The reporting structure sits independent of the test constructing and scoring system parts but is likely to have association with the content bank

(‘617 Patent at c.17, ll.43-55; see Figure 2; emphasis added); 

Test planner module 102 collects essential parameters for the test generator. Values of the parameters can be set manually or obtained from job analysis tools (default values in brackets). The configurations should remain the same for all respondents in any particular assessment project where the respondents are applying for/working in the same job.

(Id. at c.27, ll.14-20; see Figure 2; emphasis added); 

Test generator module 104 generates tests based on configurations received from the test planner module 102 and on additional candidate-specific settings.

(Id.at c.17, ll.43-55; see Figure 2; emphasis added).While the Examiner acknowledges the test configurator/planner does receive information in order to generate a test, the Examiner finds that it is the “triplet selector 105” that generates a plurality of items blocks from the database, not the test generator, nor the test configurator/planner. (Id. at c.32, ll.24-25-29; c.33, ll.50-54; c.34, ll.20-22; Figures 2, 8, 9, 13, 16). From this perspective, the Examiner finds that it is unclear to what exact structure and/or algorithms Applicant intended to claim as the ‘test configurator module’ which receives a request for an item block, since the test configurator/planner does receive information in order to generate a test, not a request for an item block.
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of “a test configurator module for receiving a request for an item block.”
Claims 2-18 are similarly rejected based on their dependency from independent claim

35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The Examiner finds that the amendments to dependent claims 2, 6 and 8 render the claim indefinite. The Examiner finds that it is unclear and indefinite to the metes and bounds of the claim requirements. (See MPEP § 2173.05(h)). Specifically, the Examiner finds that the claims 2, 6 and 8 now recite “one or more of: i) … or vi) / x)/ vi).” The Examiner finds these requirements as now being an open group so expansive that persons skilled in the art cannot determine the metes and bounds of the claimed invention. 
	To overcome the instant 35 U.S.C. 112, second paragraph, rejection, the Examiner recommends Applicant amend claims 2, 6 and 8 back to their original closed group recitation of “one or more of: i) … and vi) / x)/ vi)” in order to provide a closed group that effectively determines the metes and bounds of the claimed invention.

With respect to independent claim 1, claim elements a “test construction engine,” “test generator module,” “test administrator module,” “scoring engine,” and “selector”  are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structures, materials, or acts to the claimed functions such that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed function. 
With respect to the “test construction engine,” the phrase is indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrase cannot be reasonably determined. The Examiner finds that the ‘617 Patent’s written description fails to disclose the corresponding structure, material, or acts for the claimed function. (See § VIII.B.(1) for explanation, which is incorporated by reference).
With respect to the “test generator module,” the phrase is indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrase cannot be reasonably determined. The Examiner finds that the ‘617 Patent’s written description fails to disclose the corresponding structure, material, or acts for the claimed function. (See § VIII.B.(3) for explanation, which is incorporated by reference).
With respect to the “test administrator module,” the phrase is indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrase cannot be reasonably determined. The Examiner finds that the ‘617 Patent’s written description fails to disclose the corresponding structure, material, or acts for the claimed function. (See § VIII.B.(5) for explanation, which is incorporated by reference).
With respect to the “scoring engine,” the phrase is indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrase cannot be reasonably determined. The Examiner finds that the ‘617 Patent’s written description fails to disclose the corresponding structure, material, or acts for the claimed function. (See §§ VIII.B.(6) for explanation, which is incorporated by reference).
With respect to the “selector,” the phrases are indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrases cannot be reasonably determined. The Examiner finds that the ‘617 Patent’s written description fails to disclose the corresponding structure, material, or acts for the claimed functions. (See § VIII.B.(7) for explanation, which is incorporated by reference).
Claims 2-18 are similarly rejected based on their dependency from independent claim 1, respectively.

Similarly, with respect to independent claims 19 and 20, claim elements an “constructing a test having certain requirements,” “generating … a plurality of item blocks from items obtained from the database,” “determining … an information optimization index for each of multiple item blocks from a potential information gain from the subject being required to respond to the item block,” “selecting … an item block to include in the test …,” “scoring … the subject response to each item block of the test,” “assessing … a psychological trait of the subject based on the subject item block response score” and “determining … a second item block using the using the item block response score of the subject for a first item block” are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed acts to the claimed functions such that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed function. 
With respect to the “constructing a test …,” the phrase is indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrase cannot be reasonably determined. The Examiner finds that the ‘617 Patent’s written description fails to disclose the corresponding acts for the claimed function. (See § VIII.B.(9) for explanation, which is incorporated by reference).
With respect to the “generating … a plurality of item blocks from items obtained from the database,” the phrase is indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrase cannot be reasonably determined. The Examiner finds that the ‘617 Patent’s written description fails to disclose the corresponding acts for the claimed function. (See § VIII.B.(11) for explanation, which is incorporated by reference).
With respect to the “determining … an information optimization index for each of multiple item blocks from a potential information gain from the subject being required to respond to the item block,” the phrase is indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrase cannot be reasonably determined. The Examiner finds that the ‘617 Patent’s written description fails to disclose the corresponding acts for the claimed function. (See § VIII.B.(13) for explanation, which is incorporated by reference).
With respect to the “selecting … an item block to include in the test …,” the phrase is indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrase cannot be reasonably determined. The Examiner finds that the ‘617 Patent’s written description fails to disclose the corresponding acts for the claimed function. (See § VIII.B.(14) for explanation, which is incorporated by reference).
With respect to the “scoring … the subject response to each item block of the test,” the phrase is indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrase cannot be reasonably determined. The Examiner finds that the ‘617 Patent’s written description fails to disclose the corresponding acts for the claimed function. (See § VIII.B.(16) for explanation, which is incorporated by reference).
With respect to the “assessing … a psychological trait of the subject based on the subject item block response score,” the phrase is indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrase cannot be reasonably determined. The Examiner finds that the ‘617 Patent’s written description fails to disclose the corresponding acts for the claimed function. (See §§ VIII.B.(17) for explanation, which is incorporated by reference).
With respect to the “determining … a second item block using the using the item block response score of the subject for a first item block,” the phrase is indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrase cannot be reasonably determined. The Examiner finds that the ‘617 Patent’s written description fails to disclose the corresponding acts for the claimed function. (See § VIII.B.(18) for explanation, which is incorporated by reference).

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitation "the test" in lines 10, 24 and 31. In addition, claim 18, recites the limitation “the test” in lines 1, 9 and 12. The Examiner finds that independent claim 1 recites the limitation “a test,” twice, in lines 1 and 10; and recites “a forced-choice assessment test” in line 2. In addition, claim 6 recites “a test” in line 9; claim 8 recites “a test” in lines 3 and 6, and “the test” in line 11. The Examiner finds that it is unclear and indefinite to what exactly the antecedent basis is for “the test” in the claims. Further clarification is required.

Claim 19 recites the limitation "the test" in lines 5, 22, 25 and 28. The Examiner finds that independent claim 19 recites the limitation “a test,” twice, in lines 1 and 5; and recites “a forced-choice assessment test” in line 2. The Examiner finds that it is unclear and indefinite to what exactly the antecedent basis is for “the test” in the claims. Further clarification is required.

Claim 1 recites the limitation "wherein the assessment server comprises one or more computers and one or more computer-readable media storing instructions that are executable by the one or more computers, wherein the one or more computers and one or more computer-readable media implement" in lines 6-9. The Examiner finds that it is unclear and indefinite to how many claimed required instances of “one or more computer-readable media” exist in the claims. Further clarification is required. The claims are examined with the second instance being –the one or more computer-readable media–.
In addition, the claim requirement of “one or more computer-readable media” does/do not fall within at least one of the four categories of patent eligible subject matter because the claim requirement is/are directed to a signal per se. Specifically, the Examiner finds that the claim requirements directed to include a “computer-readable media” are deemed non-statutory “because their scope encompassed both statutory random-access memory and non-statutory carrier waves.” (See MPEP §§ 2106.03.I-II; and 2111.05.III). Thus, it is unclear and indefinite to the scope of the claim.

Claim 1 recites the limitation “the items” in line 12; and claim 18 recites the limitation “the ranking” in lines 4-5. There is insufficient antecedent basis for these limitations in the claims.

Claim 1 recites the limitations “the subject item block response score” in lines 32-33 and “the item block response score of the subject” in line 34. Claims 19 and 20 recite the same limitations (i.e., claim 19 at lines 30, 32; and claim 20 at lines 28-31). The Examiner finds that it is unclear and indefinite to whether the claimed requirements are the same. Further clarification is required. The claims will be examined as being the same claim requirement. 

The Examiner finds that because claims 1-20 are indefinite under 35 U.S.C. §112 second paragraph as outlined above, it is impossible to properly construe claim scope at this time.  See e.g. Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.

Broadening of Examined Claims
The following is a quotation of 35 U.S.C. § 251(d):
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.—No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

The Examiner finds that new independent claims 23 and 33 are broadened claims because the claims enlarge the scope of the patent, i.e., a claim which is greater in scope than each and every claim of the original patent. (See MPEP § 1412.03(I)). 
Non Transitory Computer-Readable Medium Claim 20
With respect to the reissue claim 20 of the ‘788 Reissue Application (“RI Claim 20”), the Examiner finds that RI Claim 20 recites an apparatus claim that has not been previously presented in the ‘032 Application. MPEP § 1412.03 states,
[t]he addition of process claims as a new category of invention to be claimed in the patent (i.e., where there were no method claims present in the original patent) is generally considered as being a broadening of the invention. See Ex parte Wikdahl, 10 USPQ2d 1546 1549 (Bd. Pat. App. & Inter. 1989).

Thus, since Applicant has added claims to a new category of invention in the ‘788 Reissue Application, the Examiner concludes that at least new independent claim 20 is a broadened reissue claim. (See MPEP § 1412.03(III)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Reissue Application No. 17/344,200
Claims 1, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 30 and 39, respectively, (“‘200 ODP Claims”) of copending reissue Application No. 17/334,200 (“‘200 RI Application”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 19 and 20 are identical or similar and/or covered by the ‘200 ODP Claims. The Examiner finds that the ‘200 ODP Claim similarly invokes 35 U.S.C § 112, 6th Paragraph, just as claims 1, 19 and 20 on the instant ‘788 Reissue Application do. From this perspective, the corresponding structures/acts from the ‘788 Reissue Application would be the same as the corresponding structures/acts from the‘200 RI Application. Thus,  the Examiner finds that claims 1, 19 and 20 of the ‘788 Reissue Application have essentially the same claim requirements as the ‘200 ODP Claims, just somewhat broader and narrower. In addition, where claims 1, 19 and 20 of the ‘788 Reissue Application and the ‘200 ODP Claims are not exactly the same, the Examiner finds that claims 1, 19 and 20 of the ‘788 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘200 ODP Claims.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-9, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lothian et al. (U.S. Publication No. 2013/0029301) (“Lothian”) in view of Swanson (U.S. Publication No. 2005/0125196), Henson (U.S. Publication No. 2006/0035207) and Lively et al. (U.S. Publication No. 2012/0092492) (“Lively”).
With respect to the limitations of claim 1, and
[o]ne or more devices for constructing a test for assessing psychological traits of a subject by means of a forced-choice assessment test, the one or more devices comprising:  

In this regard, the Examiner finds that Lothian discloses an apparatus and method for constructing a test for assessing psychological traits of a subject. (Lothian at Abstract; ¶¶ 0040-0069; see Figures 1-3).
an assessment server, adapted to interact with the subject to be tested over a computer network;
wherein the assessment server comprises one or more computers and one or more computer-readable media storing instructions that are executable by the one or more computers, wherein the one or more computers and one or more computer-readable media implement:

In this regard, the Examiner finds that Lothian discloses the apparatus for implementing the invention including a server computer 16, which may be distributed over one or more computer devices. (Id. at ¶¶ 0042-0043). The Examiner finds that Lothian discloses the server computer(s) 16 having a central processing unit/microprocessor (CPU) 18 having various modules thereon. (Id. at ¶¶ 0043-0044; see Figure 1). The Examiner finds that the server computer(s) 16 and CPU 18 would have memory associated with them to implement and perform the process steps required for constructing a test for assessing psychological traits of a subject. 
a test construction engine for constructing a test, the test comprising a plurality of item blocks, wherein each item block comprises a plurality of items, each item relating to a psychological trait, and at least two of the items in an item block relating to different psychological traits, to which the subject is required to respond by at least partially ranking items from the item block, comprising:

an interface that provides access to a database, the database adapted to store information pertaining to a plurality of scales, each scale being related to a psychological trait of the subject to be assessed, and a plurality of items, each item being associated with at least one scale and representing a stimulus to which the subject may respond;

a test generator module adapted to generate a plurality of item blocks from items obtained from the database;

a test configurator module for receiving a request for an item block; and

a selector adapted to select, from among multiple item blocks, an item block to include in the test, the selector adapted to select the item block in dependence on the request and an information optimization index, wherein the selector is adapted to determine the information optimization index for each item block from a potential information gain from the subject being required to respond to the item block;

As set forth supra,  the Examiner finds that Functional Phrases 2 and 4 do not invoke 35 U.S.C. §112, 6th paragraph. (See §§ VIII.B.(2), (4), supra). Thus, in light of Morris, the Examiner finds that the claim requirement of: a “module,” under the broadest reasonable interpretation standard, as simply being a logically separable part of a program; and an “engine,” under the broadest reasonable interpretation standard, as simply being a system component that is used for a single and special purpose (i.e., test construction) and is capable of performing the various functions/modules of the claim(s). (See §§ VIII.C.(1)-(2) supra).  
However, as set forth above, the Examiner finds that Functional Phrases 1, 3 and 7 do invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(1),(3),(7), supra). In addition, the Examiner finds that Functional Phrases 1, 3 and 7 as recited in claim 1 are indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes: the ‘test construction engine …’ as simply a system component that is used for a single and special purpose of constructing a test comprising logically separate software parts of a program that provide a test; or its equivalent.; the ‘test generator module …’ as simply a logically separate software part of a program that creates a plurality of items blocks from items obtained from a database, or its equivalent; and the ‘selector …’ as simply a logically separate software parts of a program that provide: the above recited functions for FP7, or its equivalent.
From this perspective, the Examiner finds that Lothian discloses a computer terminal 10, via a display 12 and various input devices 14, providing a user access to server computer 16. (Lothian at ¶¶ 0040-0042, 0045-0047; see Figure 1). The Examiner finds that Lothian discloses an evaluator module 22 that welcomes a user to the system test, generates an 80 question test, and presents the 80 question test to the user. (Id. at ¶ 0048). The Examiner finds that Lothian discloses the 80 questions comprising 8 sets of 10 questions with each question being designed to measure or evaluate each of the eight attitudinal function derived by Jungian theories. (Id. at ¶ 0049). In view of how the test questions are generated, the Examiner finds that Lothian discloses,
[t]he 80 questions are ordered in such a way that the questions associated with each attitudinal function are randomly distributed throughout the series of questions, to ensure that the user is not aware of pattern. It will be appreciated that the evaluator may be adapted to present a different number of questions, without departing from the principles of the invention. It is desirable but not essential to have a number of questions which is a multiple of N, where N is the number of personality aspects or attitudinal functions being evaluated. This allows for equal numbers of questions to be directed to each of the personality aspects/attitudinal functions. In the case of 8 attitudinal functions, it is desirable for the number of questions to be a multiple of 8. In addition, further questions which are not used in the personality profile may be included as examples and/or for research purposes.

(Id. at ¶ 0050). The Examiner finds that Lothian discloses providing an example of a block of question being provided to the user in Figure 2 and after the questions have been appropriately answered, moving onto the next block of question until all questions are answered. (Id. at ¶¶ 0052-0055).
While Lothian discloses a system component constructing a test comprising a plurality of questions related to a psychological traits in which the questions are distributed through the plurality of questions, Lothian is silent to the system comprising: an interface that provides access to a database, the database adapted to store information pertaining to a plurality of scales, each scale being related to a psychological trait of the subject to be assessed, and a plurality of items, each item being associated with at least one scale and representing a stimulus to which the subject may respond; and the selector being adapted to select the item block in dependence on the request and an information optimization index, wherein the selector is adapted to determine the information optimization index for each item block from a potential information gain from the subject being required to respond to the item block.
However, a system and method for constructing a test comprising an interface that provides access to a database, the database adapted to store information pertaining to a plurality of scales, each scale being related to a psychological trait of the subject to be assessed, and a plurality of items, each item being associated with at least one scale and representing a stimulus to which the subject may respond is known in the art. The Examiner finds that Swanson, for example, teaches a system and method for constructing a test comprising an interface between a test developer and a database in which the database includes stored information relative to a plurality of test items and their psychometric specifications. (Swanson at ¶¶ Abstract; 0019-0026; see Figures 1, 2). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate an interface that provides access to a database, the database adapted to store information pertaining to a plurality of scales, each scale being related to a psychological trait of the subject to be assessed, and a plurality of items, each item being associated with at least one scale and representing a stimulus to which the subject may respond as described in Swanson to the apparatus and method for constructing a test of Lothian
A person of ordinary skill in the art would be motivated to incorporate an interface that provides access to a database, the database adapted to store information pertaining to a plurality of scales, each scale being related to a psychological trait of the subject to be assessed, and a plurality of items, each item being associated with at least one scale and representing a stimulus to which the subject may respond, since it would provide a mechanism to: determine if the selected test items meet psychometric specifications for a test; and permit a test developer to examine content or psychometric specifications during test development. (Id. at ¶¶ 0005-0007). In other words, such a modification would provide an apparatus and method for constructing a test which can properly determine whether the defined content and psychometric specifications for a test are dynamically met during the test creation process thereby increasing the overall efficiency of the apparatus and method. (Id.)

As set forth above, the Examiner finds that “information optimization index” is simply a mathematical equation that combines measured information relating to different scales into one single index. (See § VIII.A.(4), supra). From this perspective, a system and method for constructing a test comprising selector being adapted to select the item block in dependence on the request and an information optimization index, wherein the selector is adapted to determine the information optimization index for each item block from a potential information gain from the subject being required to respond to the item block is known in the art. The Examiner finds that Henson, for example, teaches a system and method for constructing a test comprising utilizing one or more attribution discrimination indices to create an item bank for a particular test. (Henson at ¶¶ 0118-0128). The Examiner finds that Henson teaches a CPU 202 performing logical operations stored in ROM 218 or RAM 220. (Id. at ¶¶ 0041-0044; 0129-0134; see Figure 2).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a selector being adapted to select the item block in dependence on the request and an information optimization index, wherein the selector is adapted to determine the information optimization index for each item block from a potential information gain from the subject being required to respond to the item block as described in Henson to the apparatus and method for constructing a test of Lothian and Swanson.
A person of ordinary skill in the art would be motivated to incorporate a selector being adapted to select the item block in dependence on the request and an information optimization index, wherein the selector is adapted to determine the information optimization index for each item block from a potential information gain from the subject being required to respond to the item block, since it would provide a mechanism to incorporate indices for indicating how informative each item is for the classification of examinees and whether the items for inclusion should be selected based on the desired specified indices. (Id. at ¶¶ 0035-0038). In other words, such a modification would provide an apparatus and method for constructing a test which can properly determine the correct allocation of attributes and items that may satisfy a test developer’s desired constraints, thereby increasing the overall efficiency of the apparatus and method. (Id. at ¶¶ 0122, 0124).

a test administrator module for applying the test to the subject via a user terminal for displaying the test to the subject and receiving a response from the subject; and:

As set forth supra, the Examiner finds that Functional Phrase 5 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(5) supra). In addition, the Examiner finds that Functional Phrase 5 as recited in claim 1 are indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes: the ‘test administrator module …’ as simply a logically separate software part of a program that applies the test to a subject, or its equivalent.
From this perspective, the Examiner finds that Lothian discloses a user on a computer terminal 10¸ via a display 12 and various input devices 14, providing a user access to server computer 16. (Lothian at ¶¶ 0040-0042, 0045-0047; see Figure 1). The Examiner finds that Lothian discloses an evaluator module 22 that welcomes a user to the system test, generates an 80 question test, and presents the 80 question test to the user. (Id. at ¶ 0048).

a scoring engine for scoring the subject response to each item block of the test and assessing a psychological trait of the subject based on the subject item block response score; 

As set forth supra, the Examiner finds that Functional Phrase 5 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(6) supra). In addition, the Examiner finds that Functional Phrase 6 as recited in claim 1 are indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes: the ‘scoring engine …’ as simply a logically separate software part of a program that provides a scoring value representative of a subject that has taken the generated test.
From this perspective, the Examiner finds that Lothian discloses a user on a computer terminal 10¸ via a display 12 and various input devices 14, providing a user access to server computer 16. (Lothian at ¶¶ 0040-0042, 0045-0047; see Figure 1). The Examiner finds that Lothian discloses an evaluator module 22 providing an evaluator module 22 that welcomes a user to the system test, generates an 80 question test, and presents the 80 question test to the user. (Id. at ¶ 0048). The Examiner finds that Lothian discloses a scoring module 23 scoring each response of the user and utilizing the scores to rank the and asses a particular personality trait/psychological archetype. (Id. at ¶¶ 0056 -0171).

wherein the item block response score of the subject for a first item block is used to determine a second item block; 

In this regard, Lothian, Swanson, and Henson discloses all the limitations, as previously set forth, except for specifically calling for the item block response score of the subject for a first item block being used to determine a second item block.
However, a system and method for constructing a test comprising utilizing the item block response score of the subject for a first item block to determine a second item block is known in the art. The Examiner finds that Lively, for example, teaches a system and method for constructing a test comprising a process of placing items into shopping carts (i.e., “item working set”). (Lively at c.12, l.58 – c.13, l.27). The Examiner finds that Lively teaches performing a score calculation of the shopping cart and, if the results fall outside of a desired range, removing an item from the shopping cart and replaced it with another to attain the desired range. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate utilizing the item block response score of the subject for a first item block to determine a second item block as described in Lively to the apparatus and method for constructing a test of Lothian, Swanson, and Henson
A person of ordinary skill in the art would be motivated to incorporate utilizing the item block response score of the subject for a first item block to determine a second item block, since it would provide a mechanism to provide a pool of items that are representative of desired collection of items representative of a characteristic. (Id. at c.9, ll.20-29). In other words, such a modification would provide an apparatus and method for constructing a test that can quickly identify items that meet a predetermined criteria, thereby increasing the overall efficiency of the apparatus and method.. (Id.)

With respect to the limitations of claim 2, Lothian, Swanson, Henson and Lively teaches and/or renders obvious
the information optimization index [being] determined from one or more of:
i) maximising total information;
ii) maximising capped total information;
iii) minimising total squared information deficiency;
iv) maximising weighted total information;
v) maximising product information; [and]
vi) maximising capped product information.

In this regard, the Examiner finds that Henson teaches a system and method for constructing a test comprising utilizing one or more attribution discrimination indices to create an item bank for a particular test. (Henson at ¶¶ 0118-0128). The Examiner finds that Henson teaches one or more attribution discrimination indices being a maximized weighted sum of the one or more attribution discrimination indices. (Id. at ¶¶ 0123-0128). The Examiner finds that Henson teaches a CPU 202 performing logical operations stored in ROM 218 or RAM 220. (Id. at ¶¶ 0041-0044; 0129-0134; see Figure 2).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the information optimization index [being] determined from maximizing weighted total information as described in Henson to the apparatus and method for constructing a test of Lothian, Swanson, Henson and Lively.
A person of ordinary skill in the art would be motivated to incorporate the information optimization index [being] determined from maximising weighted total information, since it would provide a mechanism to incorporate indices for indicating how informative each item is for the classification of examinees and whether the items for inclusion should be selected based on the desired specified indices. (Id. at ¶¶ 0035-0038). In other words, such a modification would provide an apparatus and method for constructing a test which can properly determine the correct allocation of attributes and items that may satisfy a test developer’s desired constraints, thereby increasing the overall efficiency of the apparatus and method. (Id. at ¶¶ 0122, 0124).

With respect to the limitations of claim 5, Lothian, Swanson, Henson and Lively teaches and/or renders obvious
the selector is adapted to randomly select an item block:

As set forth supra, the Examiner finds that Functional Phrase 7 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(7), supra). In addition, the Examiner finds that Functional Phrases 7 as recited in claim 5 is indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes: the ‘selector …’ as simply a logically separate software parts of a program that provide: the above recited functions for FP7, or its equivalent.
In this regard, the Examiner finds that Lothian discloses,
[t]he 80 questions are ordered in such a way that the questions associated with each attitudinal function are randomly distributed throughout the series of questions, to ensure that the user is not aware of pattern. It will be appreciated that the evaluator may be adapted to present a different number of questions, without departing from the principles of the invention. It is desirable but not essential to have a number of questions which is a multiple of N, where N is the number of personality aspects or attitudinal functions being evaluated. This allows for equal numbers of questions to be directed to each of the personality aspects/attitudinal functions. In the case of 8 attitudinal functions, it is desirable for the number of questions to be a multiple of 8. In addition, further questions which are not used in the personality profile may be included as examples and/or for research purposes.

(Id. at ¶ 0050). The Examiner finds that Lothian discloses providing an example of a block of question being provided to the user in Figure 2 and after the questions have been appropriately answered, moving onto the next block of question until all questions are answered. (Id. at ¶¶ 0052-0055). The Examiner finds that Lothian discloses randomly selecting the questions to be asked, and in return, randomly selecting the item blocks of questions as well. 

With respect to the limitations of claim 6, Lothian, Swanson, Henson and Lively teaches and/or renders obvious
the selector is adapted to filter the plurality of item blocks in order to remove undesirable item blocks in dependence on one or more of:
i) whether constituent items of the item block have been used previously;
ii) a last time the item was used;
iii) whether constituent pairs of items have been used previously;
iv) social desirability range/maxima;
v) total information/minima;
vi) a number of times an item can be picked in a test;
vii) a minimum number of intermediate blocks between two blocks containing the same item;
viii) recycling constraints placed on a second test session to avoid repetition of content from a first test session;
ix) items which should not be paired in a test session; and
x) whether non-scored items are allowed, and if so how many are allowed per test form. 

As set forth supra, the Examiner finds that Functional Phrase 7 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(7), supra). In addition, the Examiner finds that Functional Phrases 7 as recited in claim 6 is indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes: the ‘selector …’ as simply a logically separate software parts of a program that provide: the above recited functions for FP7, or its equivalent.
In this regard, Swanson teaches utilizing content and psychometric specifications to replace, remove or add one or more test items to a set of selected test items to adjust for deficiencies with respect to the test specification and item selection process. (Swanson at ¶¶ 0005, 0013, 0026). Specifically, the Examiner finds that content specifications potentially being percentage of questions in a certain format, certain skill sets, length, overall test length, number of test items presented per topic, key distribution, percentage of test items with certain characteristic, gender or racial orientation of items, language, etc. (Id. at ¶ 0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate filtering the plurality of item blocks in order to remove undesirable item blocks in dependence of social desirability range/maxima and total information/minima as described in Swanson to the apparatus and method for constructing a test of Lothian, Swanson, Henson and Lively.
A person of ordinary skill in the art would be motivated to incorporate filtering the plurality of item blocks in order to remove undesirable item blocks in dependence of social desirability range/maxima and total information/minima, since it would provide a mechanism to: determine if the selected test items meet content specifications for a test; and permit a test developer to examine content or psychometric specifications during test development. (Id. at ¶¶ 0005-0007). In other words, such a modification would provide an apparatus and method for constructing a test which can properly determine whether the defined content and psychometric specifications for a test are dynamically met during the test creation process thereby increasing the overall efficiency of the apparatus and method.. (Id.)

With respect to the limitations of claim 7, Lothian, Swanson, Henson and Lively teaches and/or renders obvious
the selector is adapted to construct the item blocks from which the item block is to be selected from items obtained from the database:

As set forth supra, the Examiner finds that Functional Phrase 7 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(7), supra). In addition, the Examiner finds that Functional Phrases 7 as recited in claim 7 is indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes: the ‘selector …’ as simply a logically separate software parts of a program that provide: the above recited functions for FP7, or its equivalent.
In this regard, the Examiner finds that Lothian discloses the evaluator module 22 welcoming a user to the system test, generating an 80 question test, and presenting the 80 question test to the user. (Id. at ¶¶  0048-0051). The Examiner finds that Lothian discloses an example of a block of questions provided to the user in Figure 2 and after the questions have been appropriately answered, moving onto the next block of question until all questions are answered. (Id. at ¶¶ 0052-0055).
The Examiner finds that Swanson teaches a system and method for constructing a test comprising an interface between a test developer and a database in which the database includes stored information relative to a plurality of test items and their psychometric specifications. (Swanson at ¶¶ Abstract; 0019-0026; see Figures 1, 2). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate constructing the item blocks from which the item block is to be selected from items obtained from the database as described in Swanson to the apparatus and method for constructing a test of Lothian
A person of ordinary skill in the art would be motivated to incorporate constructing the item blocks from which the item block is to be selected from items obtained from the database, since it would provide a mechanism to: determine if the selected test items meet psychometric specifications for a test; and permit a test developer to examine content or psychometric specifications during test development. (Id. at ¶¶ 0005-0007). In other words, such a modification would provide an apparatus and method for constructing a test which can properly determine whether the defined content and psychometric specifications for a test are dynamically met during the test creation process thereby increasing the overall efficiency of the apparatus and method.. (Id.)

With respect to the limitations of claims 8 and 9, Lothian, Swanson, Henson and Lively teaches and/or renders obvious
the selector is adapted to check for item suitability in dependence on one or more of:
i) a number of times a scale can be picked in a test;
ii) a minimum number of intermediate blocks between two blocks containing the same scale;
iii) a number of times a scale pair can be selected in a test;
iv) a minimum number of intermediate blocks between two blocks containing the same scale pairs;
v) constraints placed on a second test session to avoid repetition of content from a first test session;
vi) scales which should not be paired under any circumstances in the test session; [and] or
vii) a maximum absolute scale correlation allowed in a forced-choice block claim 8); and
the selector is adapted to select items in dependence on a correlation between tolerances or limits of scales (claim 9).

As set forth supra, the Examiner finds that Functional Phrase 7 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(7), supra). In addition, the Examiner finds that Functional Phrases 7 as recited in claim 7 is indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes: the ‘selector …’ as simply a logically separate software parts of a program that provide: the above recited functions for FP7, or its equivalent.
In this regard, Henson teaches utilizing constraints to determine item selection including: the attributes for which the exam is testing, a number of attributes required per test item, the number of test items to test for a particular attribute. (Henson at ¶¶ 0120-0121, 0124). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate checking for item suitability in dependence of a number of times a scale can be picked in a test; and selecting items in dependence on a correlation between tolerances or limits of scales as described in Henson to the apparatus and method for constructing a test of Lothian, Swanson, Henson and Lively.
A person of ordinary skill in the art would be motivated to incorporate checking for item suitability in dependence of a number of times a scale can be picked in a test; and selecting items in dependence on a correlation between tolerances or limits of scales, since it would provide a mechanism to constrain the selection of particular selected items. (Id.) In other words, such a modification would provide an apparatus and method for constructing a test which can properly determine the correct allocation of attributes and items that may satisfy a test developer’s desired constraints, thereby increasing the overall efficiency of the apparatus and method. (Id. at ¶¶ 0122, 0124).

With respect to the limitations of claim 19, and
[a] method of constructing and conducting a test for assessing psychological traits of a subject by means of a forced-choice assessment test, comprising:  

In this regard, the Examiner finds that Lothian discloses an apparatus and method for constructing a test for assessing psychological traits of a subject. (Lothian at Abstract; ¶¶ 0040-0069; see Figures 1-3).

interacting, by one or more computers, with the subject to be tested over a computer network;

In this regard, the Examiner finds that Lothian discloses a computer terminal 10, via a display 12 and various input devices 14, providing a user access to server computer 16 via a network 15. (Lothian at ¶¶ 0040-0042, 0045-0047; see Figure 1).

constructing, by the one or more computers, a test, the test comprising a plurality of item blocks, wherein each item block comprises a plurality of items, each item relating to a psychological trait, and at least two of the items in an item block relating to different psychological traits, to which the subject is required to respond by at least partially ranking items from the item block, comprising:

accessing, by the one or more computers, a database, the database adapted to store information pertaining to a plurality of scales, each scale being related to a psychological trait of the subject to be assessed, and a plurality of items, each item being associated with at least one scale and representing a stimulus to which the subject may respond;

generating, by the one or more computers, a plurality of item blocks from items obtained from the database;

receiving, by the one or more computers, a request for an item block; 

determining, by the one or more computers, the information optimization index for each item block from a potential information gain from the subject being required to respond to the item block; and

selecting, by the one or more computers and from among multiple item blocks, an item block to include in the test, the item block being selected in dependence on the request and on the determined information optimization index for the item block;

As set forth supra,  the Examiner finds that Functional Phrases 10 and 12 do not invoke 35 U.S.C. §112, 6th paragraph. (See §§ VIII.B.(1), (2), (4), supra). However, as set forth supra, the Examiner finds that Functional Phrases 9, 11, 13-14 do invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(9),(11),(13)-(14), supra). In addition, the Examiner finds that Functional Phrases 9, 11 and 14 as recited in claim 19 are indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes: the ‘constructing …’ step as simply receiving input information; and constructing a test utilizing generic “accessing …,” “generating …,” “determining …,” and “selecting…” steps, or their equivalent.; the ‘generating …’ step as simply selecting items from the database; and generating a plurality of item blocks from the selected items from the database , or their equivalent steps; and the ‘selecting …’ step as simply receiving the determined information optimization index and the received request for an item block; and selecting an item block to include in the test with the item block being selected in dependence on the received request and on the determined information optimization index for the item block, or their equivalent, or its equivalent steps. In addition, the Examiner construes the first ‘determining …’ step as receiving measured information relating to different scales; and utilizing a mathematical equation to combine the received measured scale information into a single index, or their equivalent steps.
From this perspective, the Examiner finds that Lothian discloses a computer terminal 10, via a display 12 and various input devices 14, providing a user access to server computer 16. (Lothian at ¶¶ 0040-0042, 0045-0047; see Figure 1). The Examiner finds that Lothian discloses an evaluator module 22 that welcomes a user to the system test, generates an 80 question test, and presents the 80 question test to the user. (Id. at ¶ 0048). The Examiner finds that Lothian discloses the 80 questions comprising 8 sets of 10 questions with each question being designed to measure or evaluate each of the eight attitudinal function derived by Jungian theories. (Id. at ¶ 0049). In view of how the test questions are generated, the Examiner finds that Lothian discloses,
[t]he 80 questions are ordered in such a way that the questions associated with each attitudinal function are randomly distributed throughout the series of questions, to ensure that the user is not aware of pattern. It will be appreciated that the evaluator may be adapted to present a different number of questions, without departing from the principles of the invention. It is desirable but not essential to have a number of questions which is a multiple of N, where N is the number of personality aspects or attitudinal functions being evaluated. This allows for equal numbers of questions to be directed to each of the personality aspects/attitudinal functions. In the case of 8 attitudinal functions, it is desirable for the number of questions to be a multiple of 8. In addition, further questions which are not used in the personality profile may be included as examples and/or for research purposes.

(Id. at ¶ 0050). The Examiner finds that Lothian discloses providing an example of a block of question being provided to the user in Figure 2 and after the questions have been appropriately answered, moving onto the next block of question until all questions are answered. (Id. at ¶¶ 0052-0055).
While Lothian discloses a system component and method for constructing a test comprising a plurality of questions related to a psychological traits in which the questions are distributed through the plurality of questions, Lothian is silent to the method comprising: accessing, by the one or more computers, a database, the database adapted to store information pertaining to a plurality of scales, each scale being related to a psychological trait of the subject to be assessed, and a plurality of items, each item being associated with at least one scale and representing a stimulus to which the subject may respond; determining, by the one or more computers, an information optimization index for each of multiple item blocks from a potential information gain from the subject being required to respond to the item block; and selecting, by the one or more computers and from among multiple item blocks, an item block to include in the test, the item block being selected in dependence on the request and on the determined information optimization index for the item block.
However, a system and method for constructing a test comprising accessing, by the one or more computers, a database, the database adapted to store information pertaining to a plurality of scales, each scale being related to a psychological trait of the subject to be assessed, and a plurality of items, each item being associated with at least one scale and representing a stimulus to which the subject may respond is known in the art. The Examiner finds that Swanson, for example, teaches a system and method for constructing a test comprising an interface between a test developer and a database in which the database includes stored information relative to a plurality of test items and their psychometric specifications. (Swanson at ¶¶ Abstract; 0019-0026; see Figures 1, 2). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate accessing, by the one or more computers, a database, the database adapted to store information pertaining to a plurality of scales, each scale being related to a psychological trait of the subject to be assessed, and a plurality of items, each item being associated with at least one scale and representing a stimulus to which the subject may respond as described in Swanson to the apparatus and method for constructing a test of Lothian
A person of ordinary skill in the art would be motivated to incorporate accessing, by the one or more computers, a database, the database adapted to store information pertaining to a plurality of scales, each scale being related to a psychological trait of the subject to be assessed, and a plurality of items, each item being associated with at least one scale and representing a stimulus to which the subject may respond, since it would provide a mechanism to: determine if the selected test items meet psychometric specifications for a test; and permit a test developer to examine content or psychometric specifications during test development. (Id. at ¶¶ 0005-0007). In other words, such a modification would provide an apparatus and method for constructing a test which can properly determine whether the defined content and psychometric specifications for a test are dynamically met during the test creation process thereby increasing the overall efficiency of the apparatus and method. (Id.)

As set forth above, the Examiner finds that “information optimization index” is simply a mathematical equation that combines measured information relating to different scales into one single index. (See § VIII.A.(4), supra). From this perspective, a system and method for constructing a test comprising: determining, by the one or more computers, an information optimization index for each of multiple item blocks from a potential information gain from the subject being required to respond to the item block; and selecting, by the one or more computers and from among multiple item blocks, an item block to include in the test, the item block being selected in dependence on the request and on the determined information optimization index for the item block is known in the art. The Examiner finds that Henson, for example, teaches a system and method for constructing a test comprising utilizing one or more attribution discrimination indices to create an item bank for a particular test. (Henson at ¶¶ 0118-0128). The Examiner finds that Henson teaches a CPU 202 performing logical operations stored in ROM 218 or RAM 220. (Id. at ¶¶ 0041-0044; 0129-0134; see Figure 2).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate determining, by the one or more computers, an information optimization index for each of multiple item blocks from a potential information gain from the subject being required to respond to the item block; and selecting, by the one or more computers and from among multiple item blocks, an item block to include in the test, the item block being selected in dependence on the request and on the determined information optimization index for the item block as described in Henson to the apparatus and method for constructing a test of Lothian and Swanson.
A person of ordinary skill in the art would be motivated to incorporate determining, by the one or more computers, an information optimization index for each of multiple item blocks from a potential information gain from the subject being required to respond to the item block; and selecting, by the one or more computers and from among multiple item blocks, an item block to include in the test, the item block being selected in dependence on the request and on the determined information optimization index for the item block, since it would provide a mechanism to incorporate indices for indicating how informative each item is for the classification of examinees and whether the items for inclusion should be selected based on the desired specified indices. (Id. at ¶¶ 0035-0038). In other words, such a modification would provide an apparatus and method for constructing a test which can properly determine the correct allocation of attributes and items that may satisfy a test developer’s desired constraints, thereby increasing the overall efficiency of the apparatus and method. (Id. at ¶¶ 0122, 0124).

applying, by the one or more computers, the test to the subject by displaying the test to the subject and receiving a response from the subject; :

As set forth supra, the Examiner finds that Functional Phrase 15 does not invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(15) supra).
From this perspective, the Examiner finds that Lothian discloses a user on a computer terminal 10¸ via a display 12 and various input devices 14, providing a user access to server computer 16. (Lothian at ¶¶ 0040-0042, 0045-0047; see Figure 1). The Examiner finds that Lothian discloses an evaluator module 22 that welcomes a user to the system test, generates an 80 question test, and presents the 80 question test to the user. (Id. at ¶ 0048).

scoring, by the one or more computers, the subject response to each item block of the test
assessing, by the one or more computers, a psychological trait of the subject based on the subject item block response score; and
 
As set forth supra, the Examiner finds that Functional Phrases 16 and 17 do invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(16)-(17) supra). In addition, the Examiner finds that Functional Phrases 16 and 17 as recited in claim 19 are indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes: the ‘scoring …’ step as simply receiving the applied test; and scoring the subject response to each item block of the applied test, or their equivalent steps; and the ‘assessing …’ step as simply receiving the subject item block response score; and providing output related to the subject item block response score, or their equivalent steps.
From this perspective, the Examiner finds that Lothian discloses a user on a computer terminal 10¸ via a display 12 and various input devices 14, providing a user access to server computer 16. (Lothian at ¶¶ 0040-0042, 0045-0047; see Figure 1). The Examiner finds that Lothian discloses an evaluator module 22 providing an evaluator module 22 that welcomes a user to the system test, generates an 80 question test, and presents the 80 question test to the user. (Id. at ¶ 0048). The Examiner finds that Lothian discloses a scoring module 23 scoring each response of the user and utilizing the scores to rank the and asses a particular personality trait/psychological archetype. (Id. at ¶¶ 0056 -0171).

determining, by the one or more computers, a second item block using the using the item block response score of the subject for a first item block
 
As set forth supra, the Examiner finds that Functional Phrase 17 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(17) supra). In addition, the Examiner finds that Functional Phrase 17 as recited in claim 19 is indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes: the second ‘determining …’ step as simply receiving the first item block; and determining a second item block based on the score of the first item block, or their equivalent steps.
From this perspective, Lothian, Swanson, and Henson discloses all the limitations, as previously set forth, except for specifically calling for the item block response score of the subject for a first item block being used to determine a second item block.
However, a system and method for constructing a test comprising utilizing the item block response score of the subject for a first item block to determine a second item block is known in the art. The Examiner finds that Lively, for example, teaches a system and method for constructing a test comprising a process of placing items into shopping carts (i.e., “item working set”). (Lively at c.12, l.58 – c.13, l.27). The Examiner finds that Lively teaches performing a score calculation of the shopping cart and, if the results fall outside of a desired range, removing an item from the shopping cart and replaced it with another to attain the desired range. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate utilizing the item block response score of the subject for a first item block to determine a second item block as described in Lively to the apparatus and method for constructing a test of Lothian, Swanson, and Henson
A person of ordinary skill in the art would be motivated to incorporate utilizing the item block response score of the subject for a first item block to determine a second item block, since it would provide a mechanism to provide a pool of items that are representative of desired collection of items representative of a characteristic. (Id. at c.9, ll.20-29). In other words, such a modification would provide an apparatus and method for constructing a test that can quickly identify items that meet a predetermined criteria, thereby increasing the overall efficiency of the apparatus and method.. (Id.)

With respect to the limitations of claim 2044, and
[o]ne or more non-transitory computer-readable media storing instructions that operable, when executed by one or more computers, to cause the one or more computers to perform operations comprising:
interacting, by one or more computers, with the subject to be tested over a computer network;
constructing, by the one or more computers, a test, the test comprising a plurality of item blocks, wherein each item block comprises a plurality of items, each item relating to a psychological trait, and at least two of the items in an item block relating to different psychological traits, to which the subject is required to respond by at least partially ranking items from the item block, comprising:

accessing, by the one or more computers, a database, the database adapted to store information pertaining to a plurality of scales, each scale being related to a psychological trait of the subject to be assessed, and a plurality of items, each item being associated with at least one scale and representing a stimulus to which the subject may respond;

generating, by the one or more computers, a plurality of item blocks from items obtained from the database;

receiving, by the one or more computers, a request for an item block; 

determining, by the one or more computers, the information optimization index for each item block from a potential information gain from the subject being required to respond to the item block; and

selecting, by the one or more computers and from among multiple item blocks, an item block to include in the test, the item block being selected in dependence on the request and on the determined information optimization index for the item block;

applying, by the one or more computers, the test to the subject by displaying the test to the subject and receiving a response from the subject; :
scoring, by the one or more computers, the subject response to each item block of the test
assessing, by the one or more computers, a psychological trait of the subject based on the subject item block response score; and 
determining, by the one or more computers, a second item block using the using the item block response score of the subject for a first item block.

In this regard, the Examiner finds that Lothian, Swanson, Henson and Lively teaches and/or renders obvious an apparatus and method for constructing a test. (See §§ XII.A.(1)-(6);(7)-(12) supra). Specifically, the Examiner finds that Lothian discloses the apparatus for implementing the invention including a server computer 16, which may be distributed over one or more computer devices. (Id. at ¶¶ 0042-0043). The Examiner finds that Lothian discloses the server computer(s) 16 having a central processing unit/microprocessor (CPU) 18 having various modules thereon. (Id. at ¶¶ 0043-0044; see Figure 1). The Examiner finds that the server computer(s) 16 and CPU 18 would have memory associated with them to implement and perform the process steps required for constructing a test for assessing psychological traits of a subject. 
The Examiner finds that providing a non-transitory computer-readable medium having instructions thereon to perform the method of constructing a test is known in the art. The Examiner finds that Swanson, for example, teaches an apparatus and method for constructing a test. (Swanson at ¶¶ Abstract; 0019-0026; see Figures 1, 2). In addition, the Examiner finds that Swanson teaches the operational software for constructing a test being stored on a computer readable medium. (Id. at ¶ 0026). Similarly, Henson teaches an apparatus and method for constructing a test. (¶¶ 0041-0044; 0129-0134; see Figure 2). The Examiner finds that Henson teaches optionally providing the operational software for constructing a test as stored program instructions on computer readable medium. (Id. at ¶ 0131).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the operational instructions for execution of the method of constructing a test to be stored on a non-transitory computer-readable medium as described by Swanson  and Henson.
A person of ordinary skill in the art would be motivated to incorporate the operational instructions for execution of the method of constructing a test to be stored on a non-transitory computer-readable medium, since it provides a mechanism to deliver greater flexibility and portability of an operating system to control data communications. In other words, such a modification would have provided an apparatus and method for data communications that may be implemented at any location, thereby increasing operational efficiency of the system. 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lothian et al. (U.S. Publication No. 2013/0029301) (“Lothian”) in view of Swanson (U.S. Publication No. 2005/0125196), Henson (U.S. Publication No. 2006/0035207) and Lively et al. (U.S. Publication No. 2012/0092492) (“Lively”) as applied to claims 1, 2, 5-9, 19 and 20 above, and further in view of Tatsuoka (U.S. Patent No. 6,260,033).
With respect to the limitations of claim 3, and 
the selector is adapted to rank the plurality of item blocks in dependence on the information optimization index, and to discard from consideration those item blocks for which the information optimization index is below a threshold.

As set forth supra, the Examiner finds that Functional Phrase 7 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(7), supra). In addition, the Examiner finds that Functional Phrases 7 as recited in claim 7 is indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes: the ‘selector …’ as simply a logically separate software parts of a program that provide: the above recited functions for FP7, or its equivalent.
From this perspective, Henson teaches utilizing one or more attribution discrimination indices to create an item bank for a particular test. (Henson at ¶¶ 0118-0128). The Examiner finds that Henson teaches selecting an item based upon the index that is the maximum of all of the indices and satisfying constraints for the test. (Id. at ¶¶ 0120, 0124).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate discarding from consideration those item blocks for which the information optimization index is below a threshold as described in Henson to the apparatus and method for constructing a test of Lothian, Swanson, Henson and Lively.
A person of ordinary skill in the art would be motivated to incorporate discarding from consideration those item blocks for which the information optimization index is below a threshold, since it would provide a mechanism to constrain the selection of particular selected items. (Id.) In other words, such a modification would provide an apparatus and method for constructing a test which can properly determine the correct allocation of attributes and items that may satisfy a test developer’s desired constraints, thereby increasing the overall efficiency of the apparatus and method. (Id. at ¶¶ 0122, 0124).

While Henson discloses a system and method for constructing a test comprising selecting an item based upon the index that is the maximum of all of the indices and satisfying constraints for the test, Lothian, Swanson, Henson and Lively is silent to ranking the plurality of item blocks in dependence on the information optimization index.
However, a system and method for constructing a test comprising ranking the plurality of item blocks in dependence on certain criterion index is known in the art. The Examiner finds that Tatsuoka, for example, teaches a method a system for constructing a test in which items and item pools are ranked based on a given criterion. (Tatsuoka at c.15, ll.45-59; c.37, ll.6-21; c,42, ll.33-61). The Examiner finds that Tatsuoka further teaches a weighted averages of these rankings may be utilized to combine the ranking into one selection criterion. (Id. at c.37, ll.6-12).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate ranking the plurality of item blocks in dependence on the criterion as described in Tatsuoka to the information optimization indices of the apparatus and method for constructing a test of Lothian, Swanson, Henson and Lively.
A person of ordinary skill in the art would be motivated to incorporate ranking the plurality of item blocks in dependence on the criterion, such as information optimization indices, since it would provide a mechanism to either select the most attractive or differently ranked items and/or item pools to administer in a test. (Tatsuoka at c.15, ll.45-59; c,42, ll.33-61). In other words, such a modification would provide an apparatus and method for constructing a test which can properly administer items/items blocks either based on similar traits and or different traits.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lothian et al. (U.S. Publication No. 2013/0029301) (“Lothian”) in view of Swanson (U.S. Publication No. 2005/0125196), Henson (U.S. Publication No. 2006/0035207) and Lively et al. (U.S. Publication No. 2012/0092492) (“Lively”) as applied to claims 1, 2, 5-9, 19 and 20 above, and further in view of Cook et al. (U.S. Patent No. 6,427,063)(“Cook”).
With respect to the limitations of claim 4, and 
the selector is adapted to rescale and/or relax determination of the information optimization index in the event that no item block that satisfies one or more criteria can be determined.

As set forth supra, the Examiner finds that Functional Phrase 7 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(7), supra). In addition, the Examiner finds that Functional Phrases 7 as recited in claim 7 is indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes: the ‘selector …’ as simply a logically separate software parts of a program that provide: the above recited functions for FP7, or its equivalent.
Lothian, Swanson, Henson and Lively discloses all the limitations, as previously set forth, except for specifically calling for the selector to rescale and/or relax determination of the information optimization index in the event that no item block that satisfies one or more criteria can be determined.
However, a selector to rescaling and/or relaxing determination of a candidate in the event that no candidate satisfies one or more criteria can be determined is known in the art. The Examiner finds that Cook, for example, teaches a method for computer assisted automated instruction in which a search for a template is performed and, if no selection candidates are found, essentially relaxing the system preferences until one is found. (Cook at c.69, ll.26-32, 48-49).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate relaxing the determination of a candidate in the event that no candidate satisfies one or more criteria can be determined as described in Cook to the information optimization index selection of the apparatus and method for constructing a test of Lothian, Swanson, Henson and Lively.
A person of ordinary skill in the art would be motivated to incorporate relaxing the determination of a candidate in the event that no candidate satisfies one or more criteria can be determined, since it would provide a mechanism to ensure a candidate match is found. (Id.) In other words, such a modification would provide an apparatus and method for constructing a test which can properly determine the information optimization index when no candidate information optimization index is found based upon the existing selection parameters, thereby increasing the overall efficiency of the apparatus and method. (Id.).
Furthermore, the Examiner finds that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “Obvious to try”), would lead to anticipated success. (See MPEP § 2143.I.E). That is, since Cook explicitly teaches the utilization of a selector relaxing system parameters to ensure that a candidate may be selected when the system parameters do not original provided a selected candidate, Cook teaches that one of ordinary skill in the art could have pursued the known potential solutions (i.e., relax determination of the information optimization index in the event that no item block that satisfies one or more criteria can be determined) with a reasonable expectation of success (i.e., Obvious to try).

Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lothian et al. (U.S. Publication No. 2013/0029301) (“Lothian”) in view of Swanson (U.S. Publication No. 2005/0125196), Henson (U.S. Publication No. 2006/0035207) and Lively et al. (U.S. Publication No. 2012/0092492) (“Lively”) as applied to claims 1, 2, 5-9, 19 and 20 above, and further in view of Tondow (U.S. Publication No. 2006/0265184).
With respect to the limitations of claims 14-16, and 
the selector is adapted to rank the scales (claim 14);
the selector is adapted to determine an information deficiency and to rank the scales according to the determined information deficiency (claim 15); and 
the selector is adapted to generate a plurality of scale combinations in dependence on the scale ranking (claim 16).

As set forth supra, the Examiner finds that Functional Phrase 7 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(7), supra). In addition, the Examiner finds that Functional Phrases 7 as recited in claim 7 is indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes: the ‘selector …’ as simply a logically separate software parts of a program that provide: the above recited functions for FP7, or its equivalent.
Lothian, Swanson, Henson and Lively discloses all the limitations, as previously set forth, except for specifically calling for the selector to: rank the scales; determine an information deficiency and to rank the scales according to the determined information deficiency; and generate a plurality of scale combinations in dependence on the scale ranking.
However, a selector to ranking the scales; determining an information deficiency and ranking the scales according to the determined information deficiency; and generating a plurality of scale combinations in dependence on the scale ranking is known in the art. The Examiner finds that Tondow, for example, teaches a system and method for analyzing test scores in which a ranking of a plurality of scales is provided in numerical order based on certain criterion. (Tondow at ¶¶ 0024, 0026, 0030, 0034, 0035). The Examiner finds that Tondow teaches utilizing a filter to determine when a first preference is acceptable and if not, determining a second preference and re-defining/re-ranking the plurality of scales. (Id. at  ¶¶ 0089-0091).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate: ranking the scales; determining an information deficiency and ranking the scales according to the determined information deficiency; and generating a plurality of scale combinations in dependence on the scale ranking as described in Tondow to the information optimization index selection of the apparatus and method for constructing a test of Lothian, Swanson, Henson and Lively.
A person of ordinary skill in the art would be motivated to incorporate: ranking the scales; determining an information deficiency and ranking the scales according to the determined information deficiency; and generating a plurality of scale combinations in dependence on the scale ranking, since it would provide a mechanism to refine and evaluate scales and scores. (Id. at ¶¶ 0005). In other words, such a modification would provide an apparatus and method for constructing a test which can properly shed light on overlooked aspects of the evaluation, thereby increasing the overall efficiency of the apparatus and method. (Id.).
Furthermore, the Examiner finds that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “Obvious to try”), would lead to anticipated success. (See MPEP § 2143.I.E). That is, since Tondow explicitly teaches the utilization of a selector ranking the scales; determining an information deficiency and ranking the scales according to the determined information deficiency; and generating a plurality of scale combinations in dependence on the scale ranking, Tondow teaches that one of ordinary skill in the art could have pursued the known potential solutions (i.e., rank the scales; determine an information deficiency and to rank the scales according to the determined information deficiency; and generate a plurality of scale combinations in dependence on the scale ranking) with a reasonable expectation of success (i.e., Obvious to try).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lothian et al. (U.S. Publication No. 2013/0029301) (“Lothian”) in view of Swanson (U.S. Publication No. 2005/0125196), Henson (U.S. Publication No. 2006/0035207) and Lively et al. (U.S. Publication No. 2012/0092492) (“Lively”) as applied to claims 1, 2, 5-9, 19 and 20 above, and further in view of Elliott et al. (U.S. Patent No. 6,431,875).
With respect to the limitations of claim 18, and 
wherein the test constructed by the test construction engine is a psychometric assessment test comprising a forced-choice assessment that requires the subject to indicate, for each item block in a series of item blocks, a full or partial ranking of the plurality of items in the item block in which the ranking indicates relative preferences of the subject with respect to the plurality of items in the item block, the series of item blocks being adapted to measure motivation, engagement, interests, or values of the subject; and
wherein the selector is configured to dynamically select, during presentation of the test, at least some of the item blocks in the series of item blocks based on item block scores for previous item blocks in the series of item blocks, wherein item blocks in the series of item blocks are provided over the network at different times during the test for presentation at the user terminal.

As set forth supra, the Examiner finds that Functional Phrase 7 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(7), supra). In addition, the Examiner finds that Functional Phrases 7 as recited in claim 7 is indefinite. (See § X.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes: the ‘selector …’ as simply a logically separate software parts of a program that provide: the above recited functions for FP7, or its equivalent.
From this perspective, the Examiner finds that Lothian discloses the evaluator module 22 that welcomes a user to the system test, generates an 80 question test, and presents the 80 question test to the user. (Id. at ¶ 0048). The Examiner finds that Lothian discloses the 80 questions comprising 8 sets of 10 questions with each question being designed to measure or evaluate each of the eight attitudinal function derived by Jungian theories. (Id. at ¶ 0049). The Examiner finds that Lothian discloses a scoring module 23 scoring each response of the user and utilizing the scores to rank the and asses a particular personality trait/psychological archetype. (Id. at ¶¶ 0056 -0171).
While Lothian discloses all the limitations as set forth above, Lothian, Swanson, Henson and Lively is silent to specifically calling for the selector being configured to dynamically select, during presentation of the test, at least some of the item blocks in the series of item blocks based on item block scores for previous item blocks in the series of item blocks, wherein item blocks in the series of item blocks are provided over the network at different times during the test for presentation at the user terminal.
However, a selector dynamically selecting, during presentation of the test, at least some of the item blocks in the series of item blocks based on item block scores for previous item blocks in the series of item blocks, wherein item blocks in the series of item blocks are provided over the network at different times during the test for presentation at the user terminal is known in the art. The Examiner finds that Elliott, for example, teaches a method for developing and administering tests over a network that dynamically utilizes the scores, and statistics thereof, to remove, add and/or maintain question pools on network generated administered tests. (Elliott at Abstract; c.8, ll.31-44; c.11, l.41 – c.12, l.28).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate dynamically selecting, during presentation of the test, at least some of the item blocks in the series of item blocks based on item block scores for previous item blocks in the series of item blocks, wherein item blocks in the series of item blocks are provided over the network at different times during the test for presentation at the user terminal as described in Elliott  to the  apparatus and method for constructing a test of Lothian, Swanson, Henson and Lively.
A person of ordinary skill in the art would be motivated to incorporate dynamically selecting, during presentation of the test, at least some of the item blocks in the series of item blocks based on item block scores for previous item blocks in the series of item blocks, wherein item blocks in the series of item blocks are provided over the network at different times during the test for presentation at the user terminal, since it would provide a mechanism to ensure particular questions correlate with high performance test results. (Id.) In other words, such a modification would provide an apparatus and method for constructing a test which can conveniently determine partial or full test content in order to provide format flexibility as well as the option to customize new material from existing material, thereby increasing the overall efficiency of the apparatus and method. (Id. at c.12, ll.22-25).

Allowable Subject Matter
Claims 10-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if: rewritten in independent form including all of the limitations of the base claim and any intervening claims; and rewritten to overcome all outstanding rejections above. In addition, the Examiner further asserts that claims 10-13 and 17 would only be deemed allowable based on the presumption there is support for the functional phrases.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter:
With respect to the limitations of dependent claim 10, the prior art of record clearly teaches a system and method for constructing a test with all the claim limitations of claim 1. (See § XII.A.(1)-(6), supra). However, the Examiner finds that the prior art of record does not teach the selection of items blocks being based upon the utilization of keyed direction combinations (i.e. the combination of the polarities of items, from an item block, with respect to a certain underlying scale).
Claims 11-13 are similarly deemed as having allowable subject matter based on their dependency from dependent claim 10, respectively.

With respect to the limitations of dependent claim 17, the prior art of record clearly teaches a system and method for constructing a test with all the claim limitations of claims 1, 14 and 16. (See §§ XII.A.(1)-(6), XII.D supra). However, the Examiner finds that the prior art of record does not teach a selector generating an item block for a most highly-ranked scale combination or for a plurality of ranked scale combinations in order of ranking.

Conclusion
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner. To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed. The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification. See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o). Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result. Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3). Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed. See 35 U.S.C. § 132(a). If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.
Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘617 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘617 Patent. Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘617 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J RALIS whose telephone number is (571)272-6227.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

Conferees:

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                    /HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        









SJR
9/05/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See § VIII.C.(1), infra.
        2 See § VIII.C.(2), infra.
        3 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘test construction engine,’ the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        4 See § VIII.C.(2), infra.
        5 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘test generator module,’ the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        6 See § VIII.C.(2), infra.
        7 See § VIII.C.(2), infra.
        8 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘test administrator module,’ the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention..
        9 See § VIII.C.(1), infra.
        10 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘scoring engine,’ the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention..
        11 See § VIII.C.(2), infra.
        12 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘selector,’ the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        .
        13 The Examiner finds that the analysis for claim 20 is equivalent to the analysis for claim 19. Specifically, claim 19  recites a method comprising various steps to perform the method. Similarly, claim 20 recites the same claim requirement “steps” as instructions/operation steps for the non-transitory computer readable medium. To support the Examiner’s position, the Examiner finds that the instructions/operations stored on the non-transitory computer readable medium as being equivalent to commands. From this perspective, “[a]lthough ‘’commands’ represent structure (in the form of software), it is not sufficient structure to perform the entirety “ (Altiris Inc. v. Symantec Corp., 318 F3d 1363, 65 USPQ2d 1865 (Fed. Cir. 2003)). Thus, the instructions/operations recited in claim 20 are simply structure/steps for requirements that invoke 35 U.S.C. § 112 6th paragraph similarly and equivalent to the recited steps in claim 19.
        14 See Seal-Flex, Inc. v. Athletic Track and Court Construction, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) (“Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished….”)
        15 The Examiner finds that the analysis for claim 20 is equivalent to the analysis for claim 19. Specifically, claim 19  recites a method comprising various steps to perform the method. Similarly, claim 20 recites the same claim requirement “steps” as instructions/operation steps for the non-transitory computer readable medium. To support the Examiner’s position, the Examiner finds that the instructions/operations stored on the non-transitory computer readable medium as being equivalent to commands. From this perspective, “[a]lthough ‘’commands’ represent structure (in the form of software), it is not sufficient structure to perform the entirety “ (Altiris Inc. v. Symantec Corp., 318 F3d 1363, 65 USPQ2d 1865 (Fed. Cir. 2003)). Thus, the instructions/operations recited in claim 20 are simply structure/steps for requirements that invoke 35 U.S.C. § 112 6th paragraph similarly and equivalent to the recited steps in claim 19.
        16 See Seal-Flex, Inc. v. Athletic Track and Court Construction, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) (“Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished….”)
        17 See § VIII.C.(1), infra.
        18 See § VIII.C.(2), infra.
        19 Since it is unclear what exact acts the Applicant intend to claim as the functions/algorithm embodying FP9, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        20 The Examiner finds that the analysis for claim 20 is equivalent to the analysis for claim 19. Specifically, claim 19  recites a method comprising various steps to perform the method. Similarly, claim 20 recites the same claim requirement “steps” as instructions/operation steps for the non-transitory computer readable medium. To support the Examiner’s position, the Examiner finds that the instructions/operations stored on the non-transitory computer readable medium as being equivalent to commands. From this perspective, “[a]lthough ‘’commands’ represent structure (in the form of software), it is not sufficient structure to perform the entirety “ (Altiris Inc. v. Symantec Corp., 318 F3d 1363, 65 USPQ2d 1865 (Fed. Cir. 2003)). Thus, the instructions/operations recited in claim 20 are simply structure/steps for requirements that invoke 35 U.S.C. § 112 6th paragraph similarly and equivalent to the recited steps in claim 19.
        21 See Seal-Flex, Inc. v. Athletic Track and Court Construction, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) (“Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished….”)
        22 The Examiner finds that the analysis for claim 20 is equivalent to the analysis for claim 19. Specifically, claim 19  recites a method comprising various steps to perform the method. Similarly, claim 20 recites the same claim requirement “steps” as instructions/operation steps for the non-transitory computer readable medium. To support the Examiner’s position, the Examiner finds that the instructions/operations stored on the non-transitory computer readable medium as being equivalent to commands. From this perspective, “[a]lthough ‘’commands’ represent structure (in the form of software), it is not sufficient structure to perform the entirety “ (Altiris Inc. v. Symantec Corp., 318 F3d 1363, 65 USPQ2d 1865 (Fed. Cir. 2003)). Thus, the instructions/operations recited in claim 20 are simply structure/steps for requirements that invoke 35 U.S.C. § 112 6th paragraph similarly and equivalent to the recited steps in claim 19.
        23 See Seal-Flex, Inc. v. Athletic Track and Court Construction, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) (“Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished….”)
        24 Since it is unclear what exact acts the Applicant intend to claim as the functions/algorithm embodying FP11, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        25 The Examiner finds that the analysis for claim 20 is equivalent to the analysis for claim 19. Specifically, claim 19  recites a method comprising various steps to perform the method. Similarly, claim 20 recites the same claim requirement “steps” as instructions/operation steps for the non-transitory computer readable medium. To support the Examiner’s position, the Examiner finds that the instructions/operations stored on the non-transitory computer readable medium as being equivalent to commands. From this perspective, “[a]lthough ‘’commands’ represent structure (in the form of software), it is not sufficient structure to perform the entirety “ (Altiris Inc. v. Symantec Corp., 318 F3d 1363, 65 USPQ2d 1865 (Fed. Cir. 2003)). Thus, the instructions/operations recited in claim 20 are simply structure/steps for requirements that invoke 35 U.S.C. § 112 6th paragraph similarly and equivalent to the recited steps in claim 19.
        26 Id.
        27 The Examiner finds that the analysis for claim 20 is equivalent to the analysis for claim 19. Specifically, claim 19  recites a method comprising various steps to perform the method. Similarly, claim 20 recites the same claim requirement “steps” as instructions/operation steps for the non-transitory computer readable medium. To support the Examiner’s position, the Examiner finds that the instructions/operations stored on the non-transitory computer readable medium as being equivalent to commands. From this perspective, “[a]lthough ‘’commands’ represent structure (in the form of software), it is not sufficient structure to perform the entirety “ (Altiris Inc. v. Symantec Corp., 318 F3d 1363, 65 USPQ2d 1865 (Fed. Cir. 2003)). Thus, the instructions/operations recited in claim 20 are simply structure/steps for requirements that invoke 35 U.S.C. § 112 6th paragraph similarly and equivalent to the recited steps in claim 19.
        28 See Seal-Flex, Inc. v. Athletic Track and Court Construction, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) (“Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished….”)
        29 The Examiner finds that the analysis for claim 20 is equivalent to the analysis for claim 19. Specifically, claim 19  recites a method comprising various steps to perform the method. Similarly, claim 20 recites the same claim requirement “steps” as instructions/operation steps for the non-transitory computer readable medium. To support the Examiner’s position, the Examiner finds that the instructions/operations stored on the non-transitory computer readable medium as being equivalent to commands. From this perspective, “[a]lthough ‘’commands’ represent structure (in the form of software), it is not sufficient structure to perform the entirety “ (Altiris Inc. v. Symantec Corp., 318 F3d 1363, 65 USPQ2d 1865 (Fed. Cir. 2003)). Thus, the instructions/operations recited in claim 20 are simply structure/steps for requirements that invoke 35 U.S.C. § 112 6th paragraph similarly and equivalent to the recited steps in claim 19.
        30 See Seal-Flex, Inc. v. Athletic Track and Court Construction, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) (“Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished….”)
        31 Since it is unclear what exact acts the Applicant intend to claim as the functions/algorithm embodying FP14, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        32 The Examiner finds that the analysis for claim 20 is equivalent to the analysis for claim 19. Specifically, claim 19  recites a method comprising various steps to perform the method. Similarly, claim 20 recites the same claim requirement “steps” as instructions/operation steps for the non-transitory computer readable medium. To support the Examiner’s position, the Examiner finds that the instructions/operations stored on the non-transitory computer readable medium as being equivalent to commands. From this perspective, “[a]lthough ‘’commands’ represent structure (in the form of software), it is not sufficient structure to perform the entirety “ (Altiris Inc. v. Symantec Corp., 318 F3d 1363, 65 USPQ2d 1865 (Fed. Cir. 2003)). Thus, the instructions/operations recited in claim 20 are simply structure/steps for requirements that invoke 35 U.S.C. § 112 6th paragraph similarly and equivalent to the recited steps in claim 19.
        33 See Seal-Flex, Inc. v. Athletic Track and Court Construction, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) (“Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished….”)
        34 The Examiner finds that the analysis for claim 20 is equivalent to the analysis for claim 19. Specifically, claim 19  recites a method comprising various steps to perform the method. Similarly, claim 20 recites the same claim requirement “steps” as instructions/operation steps for the non-transitory computer readable medium. To support the Examiner’s position, the Examiner finds that the instructions/operations stored on the non-transitory computer readable medium as being equivalent to commands. From this perspective, “[a]lthough ‘’commands’ represent structure (in the form of software), it is not sufficient structure to perform the entirety “ (Altiris Inc. v. Symantec Corp., 318 F3d 1363, 65 USPQ2d 1865 (Fed. Cir. 2003)). Thus, the instructions/operations recited in claim 20 are simply structure/steps for requirements that invoke 35 U.S.C. § 112 6th paragraph similarly and equivalent to the recited steps in claim 19.
        35 See Seal-Flex, Inc. v. Athletic Track and Court Construction, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) (“Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished….”)
        36 Since it is unclear what exact acts the Applicant intend to claim as the functions/algorithm embodying FP16, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        37 The Examiner finds that the analysis for claim 20 is equivalent to the analysis for claim 19. Specifically, claim 19  recites a method comprising various steps to perform the method. Similarly, claim 20 recites the same claim requirement “steps” as instructions/operation steps for the non-transitory computer readable medium. To support the Examiner’s position, the Examiner finds that the instructions/operations stored on the non-transitory computer readable medium as being equivalent to commands. From this perspective, “[a]lthough ‘’commands’ represent structure (in the form of software), it is not sufficient structure to perform the entirety “ (Altiris Inc. v. Symantec Corp., 318 F3d 1363, 65 USPQ2d 1865 (Fed. Cir. 2003)). Thus, the instructions/operations recited in claim 20 are simply structure/steps for requirements that invoke 35 U.S.C. § 112 6th paragraph similarly and equivalent to the recited steps in claim 19.
        38 See Seal-Flex, Inc. v. Athletic Track and Court Construction, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) (“Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished….”)
        39 Since it is unclear what exact acts the Applicant intend to claim as the functions/algorithm embodying FP17, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        40 The Examiner finds that the analysis for claim 20 is equivalent to the analysis for claim 19. Specifically, claim 19  recites a method comprising various steps to perform the method. Similarly, claim 20 recites the same claim requirement “steps” as instructions/operation steps for the non-transitory computer readable medium. To support the Examiner’s position, the Examiner finds that the instructions/operations stored on the non-transitory computer readable medium as being equivalent to commands. From this perspective, “[a]lthough ‘’commands’ represent structure (in the form of software), it is not sufficient structure to perform the entirety “ (Altiris Inc. v. Symantec Corp., 318 F3d 1363, 65 USPQ2d 1865 (Fed. Cir. 2003)). Thus, the instructions/operations recited in claim 20 are simply structure/steps for requirements that invoke 35 U.S.C. § 112 6th paragraph similarly and equivalent to the recited steps in claim 19.
        41 See Seal-Flex, Inc. v. Athletic Track and Court Construction, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) (“Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished….”)
        42 Since it is unclear what exact acts the Applicant intend to claim as the functions/algorithm embodying FP18, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        43 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the ‘049 patent, or in the prior art.
        
        44 The Examiner finds that the analysis for claim 20 is equivalent to the analysis for claim 19. Specifically, claim 19  recites a method comprising various steps to perform the method. Similarly, claim 20 recites the same claim requirement “steps” as instructions/operation steps for the non-transitory computer readable medium. To support the Examiner’s position, the Examiner finds that the instructions/operations stored on the non-transitory computer readable medium as being equivalent to commands. From this perspective, “[a]lthough ‘’commands’ represent structure (in the form of software), it is not sufficient structure to perform the entirety “ (Altiris Inc. v. Symantec Corp., 318 F3d 1363, 65 USPQ2d 1865 (Fed. Cir. 2003)). Thus, the instructions/operations recited in claim 20 are simply structure/steps for requirements that invoke 35 U.S.C. § 112 6th paragraph similarly and equivalent to the recited steps in claim 19.